CONFIDENTIAL        EXECUTION COPY





_____________________________________________________________________________________


ASSET PURCHASE AGREEMENT
by and between
DUKE ENERGY PROGRESS, INC.
and
NORTH CAROLINA EASTERN MUNICIPAL POWER AGENCY


Dated as of September 5, 2014


_____________________________________________________________________________________




TABLE OF CONTENTS
Page
Article I DEFINITIONS; USAGE1
Definitions.
1

Rules as to Usage.
10

Schedules and Exhibits.
11

Article II SALE AND PURCHASE; PRICE; CLOSING11
Sale and Purchase; Definition of Purchased Assets; Assumed Liability.
11

Purchase Price.
12

Allocation of Purchase Price for Tax Purposes.
13

The Closing.
13

Further Assurances.
15

Withholding.
16

Article III REPRESENTATIONS AND WARRANTIES16
Representations and Warranties of Seller.
16

Representations and Warranties of Purchaser.
20

Article IV COVENANTS21
Efforts to Close..
21

Preservation of Purchased Assets.
23

Notification.
23

Tax Matters.
24

Access to Information.
25

Spare Parts Inventory.
25

PE Pension Plan.
25

Article V CONDITIONS TO CLOSING26
Purchaser’s Conditions Precedent.
26

Seller’s Conditions Precedent.
28

Article VI TERMINATION30
Termination Prior to Closing.
30

Effect of Termination or Breach Prior to Closing.
30

Article VII SURVIVAL; INDEMNIFICATION30
Survival.
30

Seller Indemnification.
31

Purchaser Indemnification.
31

Article VIII MISCELLANEOUS31
Dispute Resolution.
31

Governing Law; Submission to Jurisdiction.
31

Specific Performance.
32

Notices.
32

Entire Agreement.
33

Expenses.
33

Public Announcements.
33

Confidentiality.
33

Waivers.
34

Amendment.
34

No Construction Against Drafting Party.
34

No Third-Party Beneficiary.
35

Headings.
35

Invalid Provisions.
35

No Assignment; Binding Effect..
35

Counterparts.
35



Exhibit A – Knowledge
Exhibit B – Real Property Legal Description
Exhibit C – Plants Agreements Termination Agreement
Exhibit D – Bill of Sale
Exhibit E – Form of Deeds








ASSET PURCHASE AGREEMENT
THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is made and entered into
effective as of September __, 2014 (the “Effective Date”), by and between NORTH
CAROLINA EASTERN MUNICIPAL POWER AGENCY, a joint agency and public body and body
corporate and politic organized and existing under North Carolina law
(“Seller”), and DUKE ENERGY PROGRESS, INC., a North Carolina corporation
(“Purchaser”). Seller and Purchaser are also each referred to herein
individually as a “Party” and collectively as the “Parties.”
RECITALS
WHEREAS, Purchaser and Seller each has an undivided ownership interest in the
nuclear-fueled generation facilities known as the Shearon Harris Nuclear Plant,
located in Wake County, North Carolina (the “Harris Plant”), and Brunswick Unit
1 (the “Brunswick 1 Plant”) and Brunswick Unit 2 (the “Brunswick 2 Plant”), each
located in Brunswick County, North Carolina, and the coal-fueled generation
facilities known as the Mayo Plant (the “Mayo Plant”) and Roxboro Unit 4 (the
“Roxboro 4 Plant”), each of which is located in Person County, North Carolina
(the Harris Plant, the Brunswick 1 Plant, the Brunswick 2 Plant, the Mayo Plant
and the Roxboro 4 Plant, collectively, the “Plants”);
WHEREAS, Seller currently owns the following undivided ownership interests in
the Plants: 16.17% in the Harris Unit No. 1 and 12.94% in the cancelled Harris
Units No. 2, 3 and 4 (collectively, the “Harris Interest”), 18.33% in the
Brunswick 1 Plant (the “Brunswick 1 Interest”), 18.33% in the Brunswick 2 Plant
(the “Brunswick 2 Interest”), 16.17% in the Mayo Unit No. 1 and 12.94% in the
cancelled Mayo Unit No. 2 (collectively, the “Mayo Interest”), and 12.94% in the
Roxboro 4 Plant and 3.77% in the common facilities that support the Roxboro 4
Plant and the three (3) other coal-fired generation facilities located at the
site of the Roxboro 4 Plant (collectively, the “Roxboro 4 Interest”, and
together with the Harris Interest, the Brunswick 1 Interest, the Brunswick 2
Interest and the Mayo Interest, the “Seller’s Interests”); and
WHEREAS, Seller has agreed to sell to Purchaser, and Purchaser has agreed to
purchase from Seller, the Seller’s Interests and certain related assets and
accounts in accordance with, and subject to the terms and conditions of, this
Agreement.
NOW, THEREFORE, in consideration of the Recitals set forth above, the respective
covenants and agreements of the Parties herein set forth, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the Parties, the Parties, intending to be legally bound, do
hereby agree as follows:
AGREEMENT
Article I    

DEFINITIONS; USAGE
Section 1.1.    Definitions. Unless the context shall otherwise require,
capitalized terms used in this Agreement shall have the meanings assigned to
them in this Section 1.1.
“Additional Decommissioning Funds” means all funds, other than those held in the
Nuclear Decommissioning Trust Funds, reserved or held by Seller, and not
reported to the NRC in any DFA Report, for the purpose of funding or defraying
the decommissioning costs, expenses or liabilities associated with spent fuel
management and site restoration for the Harris Plant, the Brunswick 1 Plant or
the Brunswick 2 Plant.
“Affiliate” of any Person means any other Person directly or indirectly
Controlling, directly or indirectly Controlled by or under direct or indirect
common Control with such Person.
“Agreement” has the meaning given to it in the preamble hereof.
“Assigned Contracts” means the (i) License Agreement dated as of June 24, 1987,
by and among North Carolina Eastern Municipal Power Agency, Cogentrix Carolina
Leasing Corporation and Carolina Power & Light Company (N/K/A Duke Energy
Progress, Inc.), recorded Book 698, page 365, Brunswick County Registry; and
(ii) Lease dated September 3, 1996, by and among Carolina Power & Light Company
(N/K/A Duke Energy Progress, Inc.), North Carolina Eastern Municipal Power
Agency, as Landlords, and Brunswick County, as Tenant, recorded Book 1144, page
1175, Brunswick County Registry.
“Assumed Liabilities” has the meaning given to it in Section 2.1.3.
“Bill of Sale” has the meaning given to it in Section 2.4.1(b)(ii).
“Bond Fund Trustee” means The Bank of New York Trust Company, N.A., in its
capacity as Bond Fund Trustee under the Bond Resolution.
“Bond Legislation” means legislation passed by the North Carolina General
Assembly and enacted into law permitting Seller to issue bonds to refinance
existing Indebtedness of Seller outstanding under the Bond Resolution and
attributable to Seller’s Interest that cannot be repaid (or its payment provided
for) with that portion of the Purchase Price described in Section 2.2.1(a) of
this Agreement or other funds available to Seller.
“Bond Resolution” means Resolution R-2-82, adopted by the Board of Commissioners
of Seller on April 1, 1982, as amended and supplemented.
“Brunswick 1 Interest” has the meaning given to it in the Recitals to this
Agreement.
“Brunswick 1 Plant” has the meaning given to it in the Recitals to this
Agreement.
“Brunswick 2 Interest” has the meaning given to it in the Recitals to this
Agreement.
“Brunswick 2 Plant” has the meaning given to it in the Recitals to this
Agreement.
“Business Day” means any day except Saturday, Sunday or any weekday that banks
in Charlotte, North Carolina or New York, New York are closed.
“Catch-Up Pension Contribution” has the meaning given to it in Section 4.7(b).
“Closing” has the meaning given to it in Section 2.4.
“Closing Date” means the date on which the Closing occurs.
“Code” means the Internal Revenue Code of 1986 and the regulations thereunder.
“Control” of any Person means the possession, directly or indirectly, of the
power either to (a) vote more than fifty percent (50%) of the securities or
interests having ordinary voting power for the election of directors (or other
comparable controlling body) of such Person or (b) direct or cause the direction
of management or policies of such Person, whether through the ownership of
voting securities or interests, by contract or otherwise.
“Debt Service Support Contract” shall have the meaning given to it in Section
5.1.14.
“Decommissioning Trust Liabilities” means any and all Liabilities arising out of
or related to Seller’s possession, management, operation, or use of the Nuclear
Decommissioning Trusts or any of the funds, proceeds, or rights associated
therewith or contained therein; provided, however, that, subject to compliance
with the requirements set forth in Section 3.1.14, if, based on any DFA Report
filed prior to Closing, the NRC determines before or after Closing that Seller
fails to demonstrate financial assurance for its share of radiological
decommissioning costs in accordance with NRC regulations, such failure shall not
be deemed to be a Decommissioning Trust Liability.
“Deeds” has the meaning given to it in Section 2.4.1(b)(iii).
“DFA Report” means any decommissioning financial assurance report filed by
Seller, or on behalf of Seller, with the NRC pursuant to 10 CFR 50.75(f)(1) for
the Harris Plant, the Brunswick 1 Plant or the Brunswick 2 Plant.
“Disbursement Instructions” means the instructions delivered to Purchaser by
Seller and the Bond Fund Trustee regarding that portion of the Purchase Price
described in Section 2.2.1(a) of this Agreement to be deposited into the Escrow
Deposit and/or Refunding Trust Fund by Purchaser at Closing.
“Disclosure Update” has the meaning given to it in Section 4.3.
“Effective Date” has the meaning given to it in the preamble to this Agreement.
“ElectriCities” means ElectriCities of North Carolina, Inc., a joint municipal
assistance agency and public body and body corporate and politic organized and
existing under North Carolina law.
“Escrow Deposit and/or Refunding Trust Fund” means the escrow or refunding trust
fund or funds into which that portion of the Purchase Price described in Section
2.2.1(a) of this Agreement is to be deposited pursuant to an agreement between
the Seller and the Bond Fund Trustee (such agreement, the “Escrow Deposit and/or
Refunding Trust Fund Agreement”).
“Excluded Assets” has the meaning given to it in Section 2.1.2.
“Excluded Liabilities” has the meaning given to it in Section 2.1.4.
“Existing Participant Power Sales Agreements” means, collectively, the existing
Initial Project Power Sales Agreements between Seller and each Participant and
the existing Supplemental Power Sales Agreements between Seller and each
Participant.
“Existing Participant Power Sales Agreement Termination Agreements” has the
meaning given to it in Section 2.4.1(b)(xiii).
“Federal Power Act” means the Federal Power Act of 1935 and the regulations
thereunder.
“FERC” means the Federal Energy Regulatory Commission.
“FERC 203 Approval” means the order issued by FERC under Section 203 of the
Federal Power Act that approves the purchase of the Purchased Assets as
contemplated by this Agreement.
“FERC 205 Approvals” means the order or orders issued by FERC under Section 205
of the Federal Power Act that accept or approve (i) all amendments to the rates
in the Wholesale Power Sales Agreements, as proposed by Purchaser in the
exercise of its sole discretion, to include recovery of the Purchase Price
(including any acquisition adjustment above net book value of the Purchased
Assets reflected therein) in such rates over a time period acceptable to
Purchaser, as determined in Purchaser’s sole discretion, as well as recovery of
a return, at a level acceptable to Purchaser, as determined in Purchaser’s sole
discretion, on the unamortized balance of the Purchase Price, and (ii) the Full
Requirements Power Purchase Agreement without any amendment or modification that
is unacceptable to the Parties.
“FERC Accounting Approval” means the order or orders issued by FERC under the
Federal Power Act that approve, without any condition, amendment or modification
that is unacceptable to Purchaser, as determined in Purchaser’s sole discretion,
all accounting practices or treatments proposed by Purchaser in connection with
Purchaser’s proposal to recover under the Wholesale Power Sales Agreements and
the Full Requirements Power Purchase Agreement the Purchase Price (including any
acquisition adjustment above net book value of the Purchased Assets reflected
therein) in such rates over a time period acceptable to Purchaser, as determined
in Purchaser’s sole discretion as well as recovery of a return, at a level
acceptable to Purchaser, as determined in Purchaser’s sole discretion, on the
unamortized balance of the Purchase Price.
“Fuel Inventory” has the meaning given to it in Section 2.1.1(d).
“Full Requirements Power Purchase Agreement” means the Full Requirements Power
Purchase Agreement by and between Seller and Purchaser dated as of even date
herewith.
“Full Requirements Power Sales Agreement” shall have the meaning given to it in
Section 5.1.13.
“Governmental Authority” means any federal, state or local governmental entity,
authority or agency, court, tribunal, regulatory commission or other body,
whether legislative, judicial or executive (or a combination or permutation
thereof).
“Harris Interest” has the meaning given to it in the Recitals to this Agreement.
“Harris Plant” has the meaning given to it in the Recitals to this Agreement.
“Indebtedness” means, with respect to any Person at any date, without
duplication: (i) all obligations of such Person for borrowed money or in respect
of loans or advances, (ii) all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments or debt securities, (iii) all
obligations arising from cash/book overdrafts, (iv) all indebtedness for the
deferred purchase price of property or services with respect to which a Person
is liable as obligor (other than trade payables incurred in the ordinary course
of business), (v) all obligations in respect of capital leases, and (vi) all
accrued interest prepayment premiums or penalties related to any of the
foregoing.
“Independent Accounting Firm” means Grant Thornton LLP.
“Knowledge” or any similar phrase in this Agreement means (i) in the case of
Seller, the actual knowledge of those officers and employees of Seller or
ElectriCities listed in Exhibit A, or any other information which those officers
and employees of Seller or ElectriCities listed in Exhibit A would reasonably be
expected to be aware of in the prudent discharge of their duties (whether in
their capacity as an officer or employee of Seller or ElectriCities) in the
ordinary course of business but which may not be actually known to such Persons,
and (ii) in the case of Purchaser, the actual knowledge of those officers and
employees of Purchaser listed in Exhibit A, or any other information which those
officers and employees of Purchaser listed in Exhibit A would reasonably be
expected to be aware of in the prudent discharge of their duties in the ordinary
course of business but which may not be actually known to such Persons. In all
events, a Party shall be deemed to have Knowledge of a matter of which such
Party has received written notice.
“Law” means any statute, law, treaty, rule, code, common law, ordinance,
regulation, permit, certificate or order of any Governmental Authority, or any
judgment, decision, decree, injunction, writ, order or like action of any court,
arbitrator or other Governmental Authority.
“Liability” means any Indebtedness, obligation and other liability of a Person
(whether absolute, accrued, contingent, fixed, known or unknown or otherwise,
and whether due or to become due).
“Lien” means any pledge, deed of trust, mortgage, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security grant or agreement of any kind or nature
whatsoever, including without limitation any conditional sale or other title
retention agreement, any financing lease having substantially the same effect as
any of the foregoing, or the filing of any financing statement or similar
instrument under the Uniform Commercial Code as in effect in any relevant
jurisdiction or comparable law of any jurisdiction, domestic or foreign, and any
other lease, and any easement, restriction, condition, covenant, right-of-way or
other encumbrance or title exception.
“Losses” has the meaning given to it in Section 7.2.
“Material Adverse Effect” means a material adverse effect on (a) any of the
Plants or any of the other Purchased Assets, (b) the ability of Seller or
Purchaser to perform its obligations under this Agreement or any of the other
Transaction Agreements, or (c) the validity or enforceability of this Agreement
or any of the other Transaction Agreements, or the rights or remedies of Seller
or Purchaser hereunder or thereunder.
“Mayo Interest” has the meaning given to it in the Recitals to this Agreement.
“Mayo Plant” has the meaning given to it in the Recitals to this Agreement.
“Municipalities’ Consent” means the unanimous consent of the Participants to,
and approval of, (i) the consummation of the transactions contemplated by this
Agreement (as the same may be amended by the Parties), including the sale of
Seller’s Interests to Purchaser on the terms hereof, (ii) the Full Requirements
Power Purchase Agreement (as the same may be amended by the Parties) and (iii)
such other documents or agreements as may be necessary to effect or implement
either of the foregoing, in form and substance reasonably satisfactory to
Purchaser and Seller.
“Municipalities’ Consent Outside Date” has the meaning given to it in Section
6.1(d).
“NCUC” means the North Carolina Utilities Commission.
“NCUC Approval” means the order or orders issued by the NCUC that approve an
amendment, transfer or issuance, as appropriate, of a Certificate of Public
Convenience and Necessity for the Plants to reflect Seller’s transfer of the
Purchased Assets to Purchaser.
“NCUC Rate Approvals” means approval by the NCUC of a retail power rate
structure (including the rate structure that would result from implementation of
the North Carolina Legislation) that makes, as determined in Purchaser’s sole
discretion, the transactions contemplated by this Agreement economically viable
for Purchaser and Purchaser’s stakeholders.
“North Carolina Legislation” means legislation passed by the North Carolina
General Assembly and enacted into law that makes, as determined in Purchaser’s
sole discretion, the transactions contemplated by this Agreement economically
viable for Purchaser and Purchaser’s stakeholders.
“NRC” means the Nuclear Regulatory Commission.
“NRC Approvals” means the orders issued by the NRC that (i) approve the transfer
of Seller's ownership licenses, Renewed License DPR-71 for Brunswick Steam
Electric Plant, Unit 1, Renewed License DPR-62 for Brunswick Steam Electric
Plant, Unit 2, and Renewed License NPF-63 for Shearon Harris Nuclear Power
Plant, Unit 1, to Purchaser and (ii) authorize the distribution of the Nuclear
Decommissioning Trust Funds to or for the benefit of Purchaser in accordance
with the terms of the Nuclear Decommissioning Trust.
“Nuclear Decommissioning Trust” means the Decommissioning Trust Agreement, dated
as of June 28, 1990 and effective as of June 29, 1990, between North Carolina
Eastern Municipal Power Agency and U.S. Bank National Association (as successor
to Wachovia Bank & Trust Company, N.A.), as Trustee, that has been established
and is maintained by Seller pursuant to regulations promulgated by the NRC in
order to fund Seller’s share of the radiological decommissioning costs for the
Harris Plant, the Brunswick 1 Plant and the Brunswick 2 Plant.
“Nuclear Decommissioning Trust Funds” means the following separate trust funds
established by the Trustee under the Nuclear Decommissioning Trust:
(a)    the Harris Unit No. 1 Decommissioning Trust Fund;
(b)    the Brunswick Unit No. 1 Decommissioning Trust Fund; and
(c)    the Brunswick Unit No. 2 Decommissioning Trust Fund.
“OFA” means the Operating and Fuel Agreement, dated as of July 30, 1981, between
Carolina Power & Light Company (N/K/A Duke Energy Progress, Inc.) and North
Carolina Municipal Power Agency Number 3 (N/K/A North Carolina Eastern Municipal
Power Agency), as amended.
“Outside Date” has the meaning given to it in Section 6.1(e).
“Participant” means each of the cities, towns or other municipal Governmental
Authorities that have executed and are parties to an Initial Project Power Sales
Agreement with Seller as of the Effective Date.
“Party” or “Parties” has the meaning given to it in the preamble to this
Agreement.
“PE Pension Plan” has the meaning given to it in Section 4.7.
“Permits” means permits, licenses, approvals, certificates and other
authorizations of any Governmental Authority.
“Permitted Liens” means (i) those exceptions to title listed in Schedule 1.1 as
of the date hereof, (ii) liens for Taxes or other governmental charges or
assessments not yet due and delinquent or the validity of which is being
contested in good faith by appropriate proceedings, (iii) mechanics’, carriers’,
workers’, repairers’ and other similar liens and rights arising or incurred in
the ordinary course of business for amounts not yet due and payable or the
validity of which is being contested in good faith by appropriate proceedings,
and (iv) zoning, entitlement, conservation restrictions and other land use and
environmental regulations by any Governmental Authority.
“Person” means any individual, corporation, partnership, joint venture,
association, joint stock company, trust, limited liability company,
unincorporated organization, Governmental Authority or any other form of legal
entity.
“Plants” has the meaning given to it in the Recitals to this Agreement.
“Plants Agreements” means the (i) OFA, (ii) the Power Coordination Agreement,
dated as of July 30, 1981, between Carolina Power & Light Company (N/K/A Duke
Energy Progress, Inc.) and North Carolina Municipal Power Agency Number 3 (N/K/A
North Carolina Eastern Municipal Power Agency), as amended, the (iii) the Power
Coordination Agreement – 1988B For the Diesel New Resource Generating Project at
Edenton, North Carolina, dated as of March 29, 1988, between Carolina Power &
Light Company (N/K/A Duke Energy Progress, Inc.) and North Carolina Eastern
Municipal Power Agency, (iv) the Power Coordination Agreement – 1988C For the
Diesel New Resource Generating Project at Elizabeth City, North Carolina, dated
as of March 29, 1988, between Carolina Power & Light Company (N/K/A Duke Energy
Progress, Inc.) and North Carolina Eastern Municipal Power Agency, (v) the
Agreement Applicable to Supplemental Load Beginning January 1, 2010, dated as of
February 25, 2005, between Carolina Power & Light Company (N/K/A Duke Energy
Progress, Inc.) and North Carolina Eastern Municipal Power Agency, as amended,
(vi) the Power Supply Agreement Applicable to Supplemental Load Beginning
January 1, 2018 Through December 31, 2031, dated as of October 31, 2011, between
Carolina Power & Light Company dba Progress Energy Carolinas, Inc. (N/K/A Duke
Energy Progress, Inc.) and North Carolina Eastern Municipal Power Agency, as
amended, (vii) the Purchase, Construction, and Ownership Agreement, dated as of
July 30, 1981, between Carolina Power & Light Company (N/K/A Duke Energy
Progress, Inc.) and North Carolina Municipal Power Agency Number 3 (N/K/A the
North Carolina Eastern Municipal Power Agency), as amended, (viii) the
Cancellation Agreement between Carolina Power & Light Company and North Carolina
Eastern Municipal Power Agency, dated as of April 21, 1982, related to the
cancellation of Harris Units No. 3 and 4, (ix) the Cancellation Agreement
between Carolina Power & Light Company and North Carolina Eastern Municipal
Power Agency, dated as of December 23, 1985, related to the cancellation of
Harris Unit No. 2, (x) the Cancellation Agreement between Carolina Power & Light
Company and North Carolina Eastern Municipal Power Agency Regarding Cancellation
of Mayo Unit No. 2, dated as of February 24, 1988, (xi) any other agreement
between or among Seller or any of its Affiliates and Purchaser or any of its
Affiliates entered into prior to the Effective Date and related to the ownership
or operation of the Plants, interconnection, or the production, purchase, or
sale of power, and (xii) with respect to each of (i) through (xi), including
side letters or other agreements between or among Seller or its Affiliates and
Purchaser or its Affiliates deriving from the transactions contemplated thereby.
“Plants Agreements Termination Agreement” has the meaning given to it in Section
2.4.1(a)(1).
“Plants Liabilities” means all Liabilities (other than any Indebtedness incurred
by Seller), costs, fees and expenses (including operating expenses) arising out
of or related to the operation, ownership or use of the Plants prior to the
Closing, regardless of when such Liabilities are actually suffered or incurred.
“Plants Permits” has the meaning given to it in Section 3.1.12.
“Pre-Execution Update” has the meaning given to it in Section 4.3.
“Property Taxes” has the meaning given to it in Section 2.2.2.
“PSCSC” means the Public Service Commission of South Carolina.
“PSCSC Rate Approvals” means approval by the PSCSC of a retail power rate
structure (including the rate structure that would result from implementation of
the South Carolina Legislation) that makes, as determined in Purchaser’s sole
discretion, the transactions contemplated by this Agreement economically viable
for Purchaser and Purchaser’s stakeholders.
“Purchase Price” has the meaning given to it in Section 2.2.1.
“Purchased Assets” has the meaning given to it in Section 2.1.1.
“Purchaser” has the meaning given to it in the preamble to this Agreement.
“Purchaser’s Disclosure Schedule” means the schedule delivered to Seller by
Purchaser herewith and dated as of the Effective Date, containing all lists,
descriptions, exceptions and other information and materials as are required to
be included therein by Purchaser pursuant to this Agreement, attached hereto as
Schedule 3.2.
“Purchaser Indemnified Person” has the meaning given to it in Section 7.2.
“Purchaser Plants Liabilities” means all Plants Liabilities other than the
Seller Plants Liabilities.
“Purchaser Required Consents” has the meaning given to it in Section 3.2.5.
“Real Property” means the real property upon which the Plants are located as
described in Exhibit B attached hereto, and the real property upon which the
support facilities of the Plants are located as described in Exhibit B attached
hereto, in each case together with all buildings, structures and other
improvements constructed thereon; rights, title and interests of Seller in and
to all other easements, benefits, privileges and other rights appurtenant to
such real property or in any way appertaining thereto, and all strips and gores
and any land lying in the bed of any street or road open or closed adjoining
such real property.
“Related Person” means with respect to any Person, such Person’s Affiliates, and
the employees, officers, directors, agents, representatives, licensees and
invitees of such Person and its Affiliates.
“Required Consents” means, collectively, the Purchaser Required Consents and the
Seller Required Consents.
“Roxboro 4 Interest” has the meaning given to it in the Recitals to this
Agreement.
“Roxboro 4 Plant” has the meaning given to it in the Recitals to this Agreement.
“Seller” has the meaning given to it in the preamble to this Agreement.
“Seller Indemnified Person” has the meaning given to it in Section 7.3.
“Seller Plants Liabilities” means the amount of (i) all Taxes attributable to
Seller’s pre-Closing ownership interest in the Plants and (ii) the Seller’s
obligations to compensate Purchaser for (A) services rendered or products
delivered in connection with the Plants Agreements for all periods prior to
Closing, (B) any Service Costs attributable to pre-Closing time periods and (C)
any Catch-Up Pension Contribution.
“Seller Required Consents” has the meaning given to it in Section 3.1.5.
“Seller’s Disclosure Schedule” means the schedule delivered to Purchaser by
Seller herewith and dated as of the Effective Date, containing all lists,
descriptions, exceptions and other information and materials as are required to
be included therein by Seller pursuant to this Agreement and attached hereto as
Schedule 3.1.
“Seller’s Interests” has the meaning given to it in the Recitals to this
Agreement.
“Service Costs” means the cost associated with the present value of benefits
attributed to a PE Pension Plan participant’s service in the current year plus
administrative expenses of the PE Pension Plan.
“Solvent”, when used with respect to any Person, means that, as of any date of
determination, (a) such Person will not have, as of such date, an unreasonably
small amount of capital for the operation of the businesses in which it is
engaged or proposed to be engaged following such date, and (b) such Person will
be able to pay its Liabilities as they mature.
“South Carolina Legislation” means legislation passed by the South Carolina
General Assembly and enacted into law that makes, as determined in Purchaser’s
sole discretion, the transactions contemplated by this Agreement economically
viable for Purchaser and Purchaser’s stakeholders.
“Spare Parts Inventory” has the meaning given to it in Section 2.1.1(e).
“Tax” or “Taxes” means any and all taxes, including any interest, penalties, or
other additions to tax that may become payable in respect thereof, imposed by
any federal, state, local, or foreign government or any agency or political
subdivision of any such government, which taxes shall include all income taxes,
profits taxes, taxes on gains, alternative minimum taxes, estimated taxes,
payroll and employee withholding taxes, unemployment insurance taxes, social
security taxes, welfare taxes, disability taxes, severance taxes, license
charges, taxes on stock, sales and use taxes, ad valorem taxes, value-added
taxes, excise taxes, franchise taxes, gross receipts taxes, business license
taxes, occupation taxes, real or personal property taxes, stamp taxes,
environmental taxes, transfer taxes, workers’ compensation taxes, and other
taxes, fees, duties, levies, customs, tariffs, imposts, assessments, obligations
and charges of the same or of a similar nature to any of the foregoing or any
amounts due in lieu thereof.
“Tax Returns” means any return, report, information return, claim for refund or
other document (including any related or supporting information) supplied to or
required to be supplied to any Taxing Authority with respect to Taxes, including
any attachments, amendments and supplements thereto.
“Taxing Authority” means, with respect to any Tax, the Governmental Authority
that imposes such Tax, and the Governmental Authority (if any) charged with the
collection of such Tax.
“Transaction Agreements” means the following agreements:
(a)    this Agreement;
(b)    the Bill of Sale;
(c)    the Deeds;
(d)    the Plants Agreements Termination Agreement; and
(e)    the Full Requirements Power Purchase Agreement.
“Transfer Taxes” has the meaning given to it in Section 4.4(a).
“Update Period” has the meaning given to it in Section 4.3.
“Wholesale Power Sales Agreements” means the following wholesale power sales
agreements (as the same may be amended, consolidated, supplemented, novated or
replaced by the parties thereto from time to time) of Purchaser as of the
Closing Date which utilize a formula rate: Power Supply and Coordination
Agreement dated June 10, 2009 with Public Works Commission of the City of
Fayetteville, North Carolina; Full Requirements Power Purchase Agreement dated
June 28, 2012 with French Broad Electric Membership Cooperative; Second Amended
and Restated Power Supply and Coordination Agreement dated February 7, 2014,
with North Carolina Electric Membership Corporation; Full Requirements Power
Purchase Agreement, dated October 28, 2013, with The City of Camden, South
Carolina; and Second Amended and Restated Partial Requirements Service Agreement
dated December 16, 2013 with Piedmont Electric Membership Corporation.
“2015 Expenditure Cap” means $78,000,000.
“2016 Expenditure Cap” means $55,000,000.
Section 1.2.    Rules as to Usage. Except as otherwise expressly provided
herein, the following rules shall apply to the usage of terms in this Agreement:
(a)    The terms defined above have the meanings set forth above for all
purposes, and such meanings are equally applicable to both the singular and
plural forms of the terms defined.
(b)    “Include,” “includes” and “including” shall be deemed to be followed by
“without limitation” whether or not they are in fact followed by such words or
words of like import.
(c)    “Writing,” “written” and comparable terms refer to printing, typing, and
other means of reproducing in a visible form.
(d)    References to any document are references to that document as amended,
consolidated, supplemented, novated or replaced by the parties thereto from time
to time.
(e)    Any Law defined or referred to above means such Law as from time to time
amended, modified or supplemented, including by succession of comparable
successor Law.
(f)    References to a Person are also to its successors and assigns.
(g)    Any term defined above by reference to any agreement, instrument or Law
has such meaning whether or not such agreement, instrument or Law is in effect.
(h)    “Hereof,” “herein,” “hereunder” and comparable terms refer, unless
otherwise expressly indicated, to the entire agreement or instrument in which
such terms are used and not to any particular article, section or other
subdivision thereof or attachment thereto. References in an instrument to
“Article,” “Section,” or another subdivision or to an attachment are, unless the
context otherwise requires, to the relevant article, section, subsection or
subdivision of or an attachment to such agreement or instrument. If such
reference in this Agreement to “Article,” “Section,” or other subdivision does
not specify an agreement or document, such reference refers to an article,
section or other subdivision of this Agreement. All references to exhibits or
schedules in any agreement or instrument that is governed by this Agreement are
to exhibits or schedules attached to such instrument or agreement.
(i)    Pronouns, whenever used in any agreement or instrument that is governed
by this Agreement and of whatever gender, shall include natural Persons,
corporations, limited liability companies, partnerships and associations of
every kind and character.
(j)    References to any gender include, unless the context otherwise requires,
references to all genders.
(k)    “Shall” and “will” have equal force and effect.
Section 1.3.    Schedules and Exhibits. This Agreement consists of the Articles
contained herein and the Schedules and Exhibits attached hereto, all of which
constitute one and the same agreement with equal force and effect.
Article II    

SALE AND PURCHASE; PRICE; CLOSING
Section 2.1.    Sale and Purchase; Definition of Purchased Assets; Assumed
Liability.
2.1.1.    Closing. Seller shall sell, transfer, convey, assign and deliver to
Purchaser, free and clear of all Liens (other than Permitted Liens), and
Purchaser shall purchase and pay for, all of Seller’s right, title and interest
in and to all assets and properties of Seller relating to its ownership interest
in the Plants, including without limitation, Seller’s right, title and interest
in and to the following assets (collectively, the “Purchased Assets”):
(l)    Seller’s Interests;
(m)    All Real Property (to the extent not included in Seller’s Interests);
(n)    the Nuclear Decommissioning Trust Funds and $26,000,000 of Additional
Decommissioning Funds, and all proceeds and rights therein;
(o)    Nuclear fuel inventory purchased for the Harris Plant, the Brunswick 1
Plant and the Brunswick 2 Plant and residing in Seller’s nuclear fuel fleet
inventory accounts and all accounts related to such nuclear fuel inventory ( the
“Fuel Inventory”);
(p)    Spare parts inventory of the Plants and any related support facilities,
including equipment, tools, goods and supplies (the “Spare Parts Inventory”);
and
(q)    The Plants Permits.
2.1.2.    Excluded Assets. The Purchased Assets shall not include Seller’s
interest in the following agreements, assets and properties (the “Excluded
Assets”), and Purchaser shall have no Liability with respect thereto:
(a)    Except as set forth in Section 2.1.1(c), cash, cash equivalents, bank
deposits, and accounts and notes receivable, trade or otherwise;
(b)    Rights of Seller arising under this Agreement, the Transaction Agreements
or any other instrument or document executed and delivered pursuant to this
Agreement;
(c)    All assets, properties and contractual rights of Seller other than the
Purchased Assets; and
(d)    Any damages, costs or settlement amounts that are attributable to the
Harris Interest, the Brunswick 1 Interest or the Brunswick 2 Interest and that
are collected by Purchaser pursuant to or as a result of (i) Carolina Power &
Light Co., et. al. v United States, No. 11-869C in the United States Court of
Federal Claims, and (ii) any similar action or proceeding initiated by DEP in
the future against the United States related to damages associated with spent
fuel storage costs incurred during the period beginning January 1, 2011 and
ending on the Closing Date, provided that any such damages, costs or settlement
amounts shall be reduced by Seller’s properly allocable ownership portion
(calculated based on the applicable Seller’s Interests) of the litigation costs
(including reasonable attorney fees) incurred by Purchaser or its Affiliates in
or pursuant to such actions or proceedings, to the extent the same have not
already been reimbursed by Seller (under the Plants Agreements or otherwise).
2.1.3.    Assumed Liabilities. On the terms and subject to the conditions set
forth in this Agreement, effective as of the Closing, Purchaser shall assume and
satisfy or perform only the following Liabilities of Seller:
(a)    those Liabilities of Seller, other than the Decommissioning Trust
Liabilities, directly related to the decommissioning of the Harris Plant, the
Brunswick 1 Plant and the Brunswick 2 Plant; and
(b)    all Purchaser Plants Liabilities, other than the Decommissioning Trust
Liabilities (clause (a) and (b) collectively, the “Assumed Liabilities”).
2.1.4.    Excluded Liabilities. Except for the Assumed Liabilities, Purchaser
shall have no liability or obligation whatsoever for, and Seller shall retain
and continue to be responsible for, all of Seller’s duties, obligations and
Liabilities, including the Decommissioning Trust Liabilities and the Seller
Plants Liabilities, whether incurred or arising before or after Closing, (all of
such retained duties, obligations and Liabilities being referred to herein as
the “Excluded Liabilities”).
Section 2.2.    Purchase Price.
2.2.1.    Amount. In consideration of the sale, assignment, conveyance, transfer
and delivery to Purchaser as of the Closing of Seller’s right, title and
interest in and to the Purchased Assets, Purchaser shall pay to or on behalf of
Seller an amount equal to the sum of (a) $1,200,000,000, plus (b) the lesser of
(i) an amount equal to all payments made by Seller pursuant to Section 2.3 of
the OFA on account of capital expenditures made with respect to the Seller’s
Interests in the Plants from January 1, 2015 through December 31, 2015, as such
amount is determined by Purchaser at least thirty (30) Business Days prior to
Closing based on the books and records of the Plants maintained by Purchaser, or
(ii) the 2015 Expenditure Cap, plus (c) the lesser of (i) an amount equal to all
payments made by Seller pursuant to Section 2.3 of the OFA on account of capital
expenditures made with respect to the Seller’s Interests in the Plants from
January 1, 2016 through the Closing Date, as such amount is determined by
Purchaser at least thirty (30) Business Days prior to Closing based on the books
and records of the Plants maintained by Purchaser, or (ii) the 2016 Expenditure
Cap (the total of (a), (b) and (c), the “Purchase Price”).
2.2.2.    Prorations. Real, personal, Public Service Company ad valorem Taxes
and payments in lieu of ad valorem Taxes with respect to the Purchased Assets
(“Property Taxes”) will be prorated on a calendar year basis through the Closing
Date. Any special assessments or roll-back Taxes on or against the Purchased
Assets shall be paid by Seller on or prior to the Closing Date. If the actual
amount of Property Taxes is not known on the Closing Date, such Taxes shall be
prorated on the basis of the amount of such Taxes payable for the prior year,
and shall be adjusted between the Parties when the actual amount of such Taxes
payable in the year of Closing is known to Purchaser and Seller. Within 30 days
after the Property Tax liability is known for the calendar year in which the
Closing occurs, Purchaser and Seller shall make such payments or credits between
themselves as are necessary so that each Party bears only its pro rata portion
of the actual Property Tax liability for the calendar year in which the Closing
occurs. All prorations shall be made as adjustments to the Purchase Price,
provided that to the extent any charge or receipt to be prorated at Closing is
not known as of the Closing Date, the Parties shall make the applicable
proration and adjusting payments as soon as possible after Closing.
2.2.3.    Method of Payment of Purchase Price. At Closing, Purchaser shall
deliver the Purchase Price, as adjusted for the prorations and other adjustments
hereunder, in United States dollars, by wire transfer of immediately available
federal funds in accordance with the Disbursement Instructions provided by the
Bond Fund Trustee.
Section 2.3.    Allocation of Purchase Price for Tax Purposes. The Purchase
Price shall be allocated among the Purchased Assets as of the Closing in
accordance with a schedule to be prepared by Purchaser, using the allocation
method provided by Section 1060 of the Code and the regulations thereunder. The
consent of Seller under this Section shall not be a condition to the Closing.
The Parties shall cooperate to comply with all substantive and procedural
requirements of Section 1060 of the Code and the regulations thereunder, and
except for any adjustment to the Purchase Price, the allocation shall be
adjusted only if and to the extent necessary to comply with such requirements.
Purchaser and Seller agree that they will not take nor will they permit any
Affiliate to take, for income Tax purposes, any position inconsistent with such
allocation; provided, however, that (i) Purchaser’s cost may differ from the
total amount allocated hereunder to reflect the inclusion in the total cost of
items (for example, capitalized acquisition expenses) not included in the total
amount so allocated, and (ii) the amount realized by Seller may differ from the
amount allocated to reflect transaction costs that reduce the amount realized
for federal income Tax purposes. Transfer Taxes on the Deeds shall be calculated
based on such allocation.
Section 2.4.    The Closing. The closing of the transactions contemplated herein
(the “Closing”) will take place at Purchaser’s offices in Charlotte, North
Carolina (or such other location agreed to by the Parties), at 10:00 a.m. local
time on the date as soon as practicable (but in no event longer than 10 Business
Days) after all conditions to the Closing set forth in Section 5.1 and Section
5.2 have been satisfied or waived. The Closing shall be deemed effective as of
12:01 A.M. Charlotte, North Carolina time on the Closing Date.
2.4.1.    Closing.
(a)    At the Closing, Purchaser shall (i) pay the Purchase Price in accordance
with Section 2.2 and (ii) execute (as applicable) and deliver the following
items to Seller:
(i)    a termination agreement in substantially the form and substance of
Exhibit C attached hereto (the “Plants Agreements Termination Agreement”),
pursuant to which the Parties shall terminate the Plants Agreements effective as
of the Closing;
(ii)    the Required Consents obtained as of Closing to the extent Purchaser is
the recipient or grantee thereof;
(iii)    a certificate of good standing (or equivalent certification) with
respect to Purchaser issued within thirty (30) days prior to the Closing Date by
the Secretary of State of the State of North Carolina;
(iv)    copies, certified by the Secretary or Assistant Secretary of Purchaser,
of resolutions of Purchaser’s Board of Directors authorizing the execution and
delivery of this Agreement and all of the other agreements and instruments, in
each case, to be executed and delivered by Purchaser in connection herewith;
(v)    a certificate of the Secretary or Assistant Secretary of Purchaser
identifying the name and title and bearing the signatures of the officers of
Purchaser authorized to execute and deliver this Agreement and the other
agreements and instruments contemplated hereby; and
(vi)    a certificate addressed to Seller dated as of the Closing Date executed
by a duly authorized officer of Purchaser to the effect that the conditions set
forth in Section 5.2.1 and Section 5.2.2 have been satisfied by Purchaser.
(b)    At the Closing, Seller shall execute (as applicable) and deliver or cause
to be delivered the following items to Purchaser:
(i)    documentation, in form and substance satisfactory to Purchaser, required
to vest full, complete and valid title in Purchaser in and to all right, title
and interest of Seller in the Nuclear Decommissioning Trust Funds, and all
proceeds and rights contained therein;
(ii)    a bill of sale in substantially the form of Exhibit D attached hereto
(the “Bill of Sale”);
(iii)    special warranty deeds in substantially the form of Exhibit E attached
hereto (the “Deeds”) and any other documents necessary to convey all of Seller’s
right, title and interest in and to Seller’s Interests;
(iv)    the Plants Agreements Termination Agreement;
(v)    the Required Consents obtained as of Closing to the extent Seller is the
recipient or grantee thereof;
(vi)    the Disbursement Instructions;
(vii)    payoff or release letters (or such other instruments satisfactory to
Purchaser) providing for the release of any Liens (other than Permitted Liens)
on the Purchased Assets;
(viii)    a certificate, duly completed and executed by Seller, certifying that
Seller is not a foreign Person. Such certificate shall be substantially in the
form of the sample set forth in Treasury Regulation Section
1.1445-2(b)(2)(iv)(B);
(ix)    a certificate of existence with respect to Seller, issued within thirty
(30) days prior to the Closing Date, issued by the Secretary of State of the
State of North Carolina;
(x)    copies, certified by the Secretary or Assistant Secretary of Seller, of
resolutions of Seller’s Board of Directors authorizing the execution and
delivery of this Agreement and all of the other agreements and instruments, in
each case, to be executed and delivered by Seller in connection herewith;
(xi)    a certificate of the Secretary or Assistant Secretary of Seller
identifying the name and title and bearing the signatures of the officers of
Seller authorized to execute and deliver this Agreement and the other agreements
and instruments contemplated hereby;
(xii)    a certificate addressed to Purchaser dated the Closing Date executed by
a duly authorized officer of Seller to the effect that the conditions set forth
in Section 5.1.1 and Section 5.1.2 have been satisfied by Seller;
(xiii)    copies of the termination agreements, in form and substance
satisfactory to Purchaser and fully executed by Seller and each Participant
(collectively, the “Existing Participant Power Sales Agreement Termination
Agreements”), pursuant to which each Existing Participant Power Sales Agreement
shall be terminated effective as of the Closing;
(xiv)    a completed Internal Revenue Service Form W-9 (Request for Taxpayer
Identification Number and Certification) for Seller;
(xv)    $26,000,000 in immediately available funds (representing the Additional
Decommissioning Funds being purchased from Seller by Purchaser) by wire transfer
to an account designated by Purchaser prior to Closing; and
(xvi)    if requested by Purchaser, an assignment agreement, in form and
substance reasonably satisfactory to Purchaser and Seller, assigning Seller’s
right, title and interest in the Assigned Contracts to Purchaser.
Section 2.5.    Further Assurances. Subject to the terms and conditions of this
Agreement, at any time or from time to time after the Closing, at either Party’s
request and without further consideration, the other Party shall execute and
deliver to such Party such other instruments of sale, transfer, conveyance,
assignment and confirmation, provide such materials and information and take
such other actions as such Party may reasonably deem necessary or desirable in
order more effectively (i) to transfer, convey and assign to Purchaser, and to
confirm Purchaser’s title to, the Purchased Assets, (ii) to the full extent
permitted by Law, to put Purchaser in actual possession of the Purchased Assets,
and (iii) otherwise to consummate the transactions contemplated by this
Agreement
Section 2.6.    Withholding. Purchaser shall be entitled to deduct and withhold
from any amount otherwise payable to Seller pursuant to this Agreement such
amounts as it is required to deduct and withhold with respect to the making of
such payment under any provision of applicable Law. If any amount is so
withheld, such withheld amounts shall be treated for all purposes of this
Agreement as having been paid to Seller.
Article III    

REPRESENTATIONS AND WARRANTIES
Section 3.1.    Representations and Warranties of Seller. Except as specifically
set forth in Seller’s Disclosure Schedule attached hereto as Schedule 3.1,
Seller hereby represents and warrants to Purchaser that all of the statements
contained in this Section 3.1 are true and correct as of the Effective Date.
Each exception and other response to this Agreement set forth in Seller’s
Disclosure Schedule is identified by reference to, or has been grouped under a
heading referring to, a specific individual section of this Agreement, and,
except as otherwise specifically stated with respect to such exception, relates
only to such section.
3.1.4.    Existence. Seller is a joint agency and public body and body corporate
and politic organized, validly existing under the Laws of the State of North
Carolina, Seller has all requisite corporate power and authority to own, lease
and operate its properties and to carry out its business as it is now being
conducted, and is duly qualified in each jurisdiction in which the nature of its
business or the ownership or leasing of its assets and properties makes such
qualification necessary.
3.1.5.    Authority. Seller has full corporate power and authority to execute
and deliver this Agreement and the Transaction Agreements to which it is or will
be a party, to perform its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby. Seller’s Board of
Directors has the power and authority to bind Seller with respect to the
execution and delivery of this Agreement (including any amendments hereto) and
the Transaction Agreements (including any amendments thereto) to which Seller is
or will be a party, and the performance by Seller of its obligations hereunder
and thereunder, and Seller’s Board of Directors has approved the execution and
delivery by Seller of this Agreement and the Transaction Agreements to which it
is or will be a party, and the performance by Seller of its obligations
hereunder and thereunder. Accordingly, the execution and delivery by Seller of
this Agreement and the Transaction Agreements to which it is or will be a party,
and the performance by Seller of its obligations hereunder and thereunder, have
been duly and validly authorized by all required corporate action by Seller, and
no other action on the part of Seller, its directors, commissioners, or
Participants is necessary. Resolution No. R-8-95 adopted by the Board of
Commissioners of Seller, effective as of July 11, 1995, was duly adopted by the
Board of Commissioners and such resolution remains effective. Resolution No.
R-8-95 has been amended by Resolution Nos. EAR-3-96, EAR-2-01, EAR-5-04 and
EAR-1-09, adopted on August 9. 1996, May 2, 2001, December 15, 2004 and January
28, 2009, respectively, and a true and accurate copy of Resolution No. R-8-95,
and each of the amendments, is attached to Section 3.1.2 of Seller’s Disclosure
Schedule. A complete and accurate list of all Participants is set forth in
Section 3.1.2 of Seller’s Disclosure Schedule.
3.1.6.    Binding Agreement. This Agreement and the Transaction Agreements to
which Seller is or will be a party have been, or will be when delivered, duly
executed and delivered by such Seller and, assuming due and valid authorization,
execution and delivery thereof by Purchaser, this Agreement and the Transaction
Agreements to which Seller is or will be a party are, or will be when delivered,
valid and binding obligations of Seller enforceable against Seller in accordance
with their terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and other similar laws of
general application affecting enforcement of creditors’ rights generally and
(ii) to the extent that the availability of the remedy of specific performance
or injunctive or other forms of equitable relief may be subject to equitable
defenses or would be subject to the discretion of the court before which any
proceeding therefor may be brought.
3.1.7.    No Conflicts. The execution and delivery by Seller of this Agreement
does not, and the execution and delivery by Seller of the Transaction Agreements
to which it is or will be a party, the performance by Seller of its obligations
under this Agreement and such Transaction Agreements, and the consummation of
the transactions contemplated hereby and thereby shall not:
(a)    conflict with or result in a violation or breach of any of the terms,
conditions or provisions of Seller’s (i) bylaws or other applicable documents
relating to the operation, governance or management of Seller, or (ii) articles
of incorporation or other applicable organizational or charter documents
relating to the creation of Seller;
(b)    assuming all of the Seller Required Consents have been obtained, result
in a default, penalty, or any adjustment in required payments (or give rise to
any right of termination, cancellation or acceleration) under any of the terms,
conditions or provisions of any note, bond, deed of trust, indenture, license,
agreement, lease or other instrument or obligation to which Seller is party or
by which Seller or any of the Purchased Assets may be bound, except for such
defaults, penalties or adjustments (or rights of termination, cancellation or
acceleration) as to which requisite waivers or consents have been obtained in
writing (true and correct copies of which waivers or consents have been
furnished to Purchaser); or
(c)    assuming all of the Seller Required Consents have been obtained, conflict
with or result in a violation or breach of any term or provision of any Law
applicable to Seller or the Purchased Assets.
3.1.8.    Approvals and Filings. Except as set forth in Section 3.1.5 of
Seller’s Disclosure Schedule (all items set forth on Section 3.1.5, the “Seller
Required Consents”), no consent, approval or action of, filing with or notice to
any Governmental Authority or other Person by Seller is required in connection
with the execution, delivery and performance by Seller of this Agreement or any
of the Transaction Agreements to which it is or will be a party or the
consummation of the transactions contemplated hereby or thereby.
3.1.9.    Legal Proceedings. There are no claims, actions, proceedings or
investigations pending with respect to which Seller has received notice, has
been served or entered an appearance or, to Seller’s Knowledge, threatened
against Seller before any Governmental Authority that could reasonably be
expected (i) to result in the issuance of an order restraining, enjoining or
otherwise prohibiting or making illegal the consummation of the transactions
contemplated by this Agreement or any of the Transaction Agreements, (ii) to
adversely affect the ownership, operation or maintenance of any of the Purchased
Assets, (iii) result in a Lien on any of the Purchased Assets or (iv)
individually or in the aggregate, to have a Material Adverse Effect. There are
no outstanding judgments, rules, orders, writs, injunctions or decrees of any
Governmental Authority relating specifically to Seller or the Purchased Assets.
3.1.10.    Compliance with Laws. Seller is not in violation of or in default in
any material respect under any Law applicable to Seller or, to Seller’s
Knowledge, the Purchased Assets. Except as set forth in Section 3.1.7 of
Seller’s Disclosure Schedule, Seller has not received notification alleging that
it is in violation of any Law applicable to Seller or the Purchased Assets.
3.1.11.    Title; Solvency. Except as set forth in Section 3.1.8 of Seller’s
Disclosure Schedule, Seller has good and valid title to all of its properties
and assets constituting the Purchased Assets other than Seller’s Interests and
the Real Property (it being understood that the representations and warranties
applicable to Seller’s Interests and the Real Property are set forth in Section
3.1.9), free and clear of all Liens except Permitted Liens. Seller is, and from
the Effective Date until immediately following the Closing will be, Solvent.
3.1.12.    Real Property. Except as set forth in Section 3.1.9 of Seller’s
Disclosure Schedule, Seller has good, valid and marketable fee simple title to
Seller’s Interests and the Real Property, free and clear of all Liens other than
Permitted Liens. Seller has not received notice of any action, litigation,
condemnation or other proceeding of any kind with respect to or concerning
Seller’s Interests or the Real Property, and none of the foregoing are pending,
or to Seller’s Knowledge, threatened. Seller has not received any notice, and
Seller does not have any Knowledge, that the Real Property (or any portion of
it) is in violation of any applicable zoning, flood, building or other code, or
any other legal requirement or private restriction. Other than Permitted Liens,
there are no commitments to or agreements with any Governmental Authority
affecting the use or ownership of Seller’s Interests or the Real Property.
3.1.13.    Indebtedness. Except as set forth in Section 3.1.10 of Seller’s
Disclosure Schedule (which shall set forth the Indebtedness of Seller by series
and amount thereof), Seller does not have any Indebtedness related to the
Purchased Assets or for which the Purchased Assets have been pledged as
collateral or pursuant to which the Purchased Assets are otherwise encumbered or
subject to restriction on transfer.
3.1.14.    Contracts and Agreements. Except for the Plants Agreements and any
agreements listed in Section 3.1.11 of Seller’s Disclosure Schedule, there are
no agreements, indentures, security agreements, deeds of trust and other
contracts relating to the development, design, construction, ownership,
operation or maintenance of the Purchased Assets, to which Seller is a party.
Section 3.1.11 of Seller’s Disclosure Schedule sets forth all agreements to
which Seller is a party and to which Purchaser is not a party that are related
to the sale or purchase of power. The Plants Agreements constitute lawful, valid
and legally binding obligations of Seller, and are enforceable against Seller in
accordance with their terms. Each Plants Agreement is in full force and effect
and constitutes the entire agreement by and between the parties thereto, no
party to any Plants Agreement has repudiated any provision thereof, and no fact,
event or circumstance has occurred that constitutes, or could reasonably be
expected to constitute, a default under any Plants Agreement.
3.1.15.    Permits. Section 3.1.12 of Seller’s Disclosure Schedule sets forth
all Permits acquired or held by or in the name of Seller in connection with the
ownership, operation, maintenance or use of the Purchased Assets (the “Plants
Permits”). Seller is in compliance with each Plants Permit and Seller has not
received notice of violation or noncompliance of any Plants Permit from any
Governmental Authority or any other Person. Seller has not received any notice
alleging that any such Plants Permit (i) is not in full force and effect, or
(ii) is subject to any legal proceeding or to any unsatisfied condition that (A)
is not reasonably expected to be satisfied or (B) if not satisfied could
reasonably be expected to allow material modification or revocation thereof.
3.1.16.    Taxes.
(a)    Seller has filed or will file when due all Tax Returns that are required
to be filed on or before the Closing Date with respect to the Purchased Assets
and has paid or will pay in full all Taxes required to be paid with respect to
the Purchased Assets; and (ii) such Tax Returns were prepared or will be
prepared in the manner required by applicable Laws. Seller has not received any
notice that any Taxes relating to any period prior to the Closing Date are owing
that have not been paid on or before the Closing Date.
(b)    Seller has not extended or waived the application of any statute of
limitations of any jurisdiction regarding the assessment or collection of any
Tax of Seller with respect to the Purchased Assets.
(c)    None of the Purchased Assets are subject to any Liens for Taxes, other
than Permitted Liens.
(d)    There are no audits, claims, assessments, levies, administrative or
judicial proceedings pending, or to Seller’s Knowledge, threatened, proposed or
contemplated with respect to the Purchased Assets by any Taxing Authority.
3.1.17.    Nuclear Decommissioning Funds. Seller funds the Nuclear
Decommissioning Trust Funds and Additional Decommissioning Funds by making
annual deposits to the same, which deposits are funded from Seller’s revenues
derived from the sale of power and energy to its Participants. Section 3.1.14 of
Seller’s Disclosure Schedule sets forth the value of each Nuclear
Decommissioning Trust Fund as of December 31, 2013. As of Closing, Seller shall
have deposited into the Nuclear Decommissioning Trust Funds, in accordance with
and pursuant to the requirements, terms and conditions set forth in the Nuclear
Decommissioning Trust and applicable Law and consistent with current and past
practices, all amounts scheduled to be deposited therein from January 1, 2013
through the Closing Date as set forth in the DFA Report dated March 28, 2013
that was filed by Purchaser, on behalf of Seller, with the NRC for the calendar
year ending December 31, 2012 (ADAMS Accession Number ML 13091A025). As of
Closing, Seller shall have on deposit in the Additional Decommissioning Funds
account $26,000,000 of Additional Decommissioning Funds. The Nuclear
Decommissioning Trust Funds and the Additional Decommissioning Funds are the
sole and exclusive trusts, funds or accounts in which Seller maintains any
deposits or reserves for nuclear decommissioning costs, liabilities or expenses.
Until Closing, Seller shall manage and invest the Nuclear Decommissioning Trust
Funds in accordance with and pursuant to the requirements, terms and conditions
set forth in the Nuclear Decommissioning Trust and applicable Law and consistent
with current and past practices.
3.1.18.    Brokers. All negotiations relative to this Agreement and the
transactions contemplated hereby have been carried out by Seller directly with
Purchaser without the intervention of any Person on behalf of Seller in such
manner as to give rise to any valid claim by any Person against Purchaser for a
finder’s fee, brokerage commission or similar payment.
3.1.19.    Third Party Rights. There are no contracts or agreements (written or
oral) with, or options, commitments or rights in favor of, any Person to
directly or indirectly acquire any of the Purchased Assets.
3.1.20.    Payments. Seller has not, directly or indirectly, paid or delivered
or agreed to pay or deliver any fee, commission or other sum of money or item of
property, however characterized, to any Person that is in any manner related to
Purchased Assets in violation of any Law. Neither Seller, nor any officer,
director or employee of Seller, has received or, as a result of the consummation
of the transactions contemplated hereby, will receive, any rebate, kickback or
other improper or illegal payment from any Person.
3.1.21.    No Misstatements or Omissions. No representation or warranty made by
Seller in this Agreement, and no statement contained in any certificate or
schedule furnished or to be furnished by Seller pursuant hereto, contains or
will contain any untrue statement of a material fact or omits or will omit to
state a material fact necessary in order to make such representation or warranty
or such statement not misleading.
Section 3.2.    Representations and Warranties of Purchaser. Except as
specifically set forth in Purchaser’s Disclosure Schedule attached hereto as
Schedule 3.2, Purchaser hereby represents and warrants to Seller that all of the
statements contained in this Section 3.2 are true and correct as of the
Effective Date. Each exception and other response to this Agreement set forth in
Purchaser’s Disclosure Schedule is identified by reference to, or has been
grouped under a heading referring to, a specific individual section of this
Agreement, and, except as otherwise specifically stated with respect to such
exception, relates only to such section.
3.2.1.    Existence. Purchaser is a corporation, duly incorporated, validly
existing and in good standing under the Laws of the State of North Carolina.
Purchaser has all requisite corporate power and authority to own, lease and
operate its properties and to carry out its business as it is now being
conducted.
3.2.2.    Authority. Purchaser has full power and authority to execute and
deliver this Agreement and the Transaction Agreements to which it is or will be
a party, to perform its obligations hereunder and thereunder, and to consummate
the transactions contemplated hereby and thereby. The execution and delivery by
Purchaser of this Agreement and the Transaction Agreements to which it is or
will be a party, and the performance by Purchaser of its obligations hereunder
and thereunder, have been duly and validly authorized by all required action by
Purchaser, and no other action on the part of Purchaser is necessary.
3.2.3.    Binding Agreement. This Agreement and the Transaction Agreements to
which Purchaser is or will be a party have been, or will be when delivered, duly
executed and delivered by Purchaser and, assuming due and valid authorization,
execution and delivery thereof by Seller, this Agreement and the Transaction
Agreements to which Purchaser is or will be a party are, or will be when
delivered, valid and binding obligations of Purchaser, enforceable against
Purchaser in accordance with their terms, except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance and
other similar laws of general application affecting enforcement of creditors’
rights generally and (ii) the availability of the remedy of specific performance
or injunctive or other forms of equitable relief may be subject to equitable
defenses and would be subject to the discretion of the court before which any
proceeding therefor may be brought.
3.2.4.    No Conflicts. The execution and delivery by Purchaser of this
Agreement do not, and the execution and delivery by Purchaser of the Transaction
Agreements to which it is or will be a party, the performance by Purchaser of
its obligations under this Agreement and such Transaction Agreements and the
consummation of the transactions contemplated hereby and thereby shall not:
(a)    conflict with or result in a violation or breach of any of the terms,
conditions or provisions of Purchaser’s articles of incorporation or bylaws;
(b)    result in a default, penalty, or any adjustment in required payments (or
give rise to any right of termination, cancellation or acceleration) under any
of the terms, conditions or provisions of any note, bond, deed of trust,
indenture, license, agreement, lease or other instrument or obligation to which
Purchaser is a party or by which Purchaser or any of its assets and properties
may be bound, except for such defaults, penalties or adjustments (or rights of
termination, cancellation or acceleration) as to which requisite waivers or
consents have been obtained or that would not materially and adversely impact
Purchaser’s ability to perform its obligations under this Agreement or the
Transaction Agreements to which it is or will be a party; or
(c)    assuming the Purchaser Required Consents have been obtained, conflict
with or result in a violation or breach of any term or provision of any Law
applicable to Purchaser or any of its assets and properties, except with respect
to any violations or breaches that would not materially and adversely impact
Purchaser’s ability to perform its obligations under this Agreement or the
Transaction Agreements to which it is or will be a party.
3.2.5.    Approvals and Filings. Except as set forth in Section 3.2.5 of
Purchaser’s Disclosure Schedule (all items set forth on Section 3.2.5, the
“Purchaser Required Consents”), no consent, approval or action of, filing with
or notice to any Governmental Authority or other Person by Purchaser is required
in connection with the execution, delivery and performance by Purchaser of this
Agreement or any of the Transaction Agreements to which it is or will be a party
or the consummation by Purchaser of the transactions contemplated hereby or
thereby.
3.2.6.    Legal Proceedings. There are no claims, actions, proceedings or
investigations pending or, to Purchaser’s Knowledge, threatened against
Purchaser before any Governmental Authority that would reasonably be expected to
result in the issuance of an order restraining, enjoining or otherwise
prohibiting or making illegal the consummation of the transactions contemplated
by this Agreement or any of the Transaction Agreements.
3.2.7.    Brokers. All negotiations relative to this Agreement and the
transactions contemplated hereby have been carried out by Purchaser directly
with Seller without the intervention of any Person on behalf of Purchaser in
such manner as to give rise to any valid claim by any Person against Seller for
a finder’s fee, brokerage commission or similar payment
3.2.8.    No Misstatements or Omissions. No representation or warranty made by
Purchaser in this Agreement, and no statement contained in any certificate or
schedule furnished or to be furnished by Purchaser pursuant hereto, contains or
will contain any untrue statement of a material fact or omits or will omit to
state a material fact necessary in order to make such representation or warranty
or such statement not misleading.


Article IV    

COVENANTS
Section 4.1.    Efforts to Close. After the Effective Date and prior to Closing:
4.1.9.    Required Consents; Other Covenants.
(a)    Each Party shall provide reasonable cooperation to the other Parties in
obtaining consents, approvals or actions of, making all filings with and giving
all notices to Governmental Authorities or other Persons required of the other
Party in connection with obtaining any Required Consents with respect to the
transactions contemplated hereby and by the Transaction Agreements, including
the following:
(i)    As soon as practicable following the completion of the preparation of the
applicable filing materials and supporting documentation to the satisfaction of
Purchaser, as determined in Purchaser’s sole discretion, Purchaser shall file
with the FERC all documents reasonably required to obtain the FERC 203 Approval,
the FERC 205 Approvals and the FERC Accounting Approval. Seller shall take all
actions reasonably requested by Purchaser to support such filings and any
related proceedings, including filing any supporting memoranda or other
documents with the FERC related to such filings and any related proceedings; and
(ii)    As soon as practicable following the Effective Date, Purchaser shall
file with the NRC all documents reasonably required to obtain the NRC Approvals.
(b)    The Parties shall furnish to each other’s counsel such necessary
information and assistance as the other Party may request in connection with its
preparation of any such filing or submission that is necessary to obtain the
foregoing consents, approvals or actions. The Parties shall consult with each
other as to the appropriate time of making such filings and submissions and
shall make such filings and submissions at the agreed upon time. The Parties
shall keep each other apprised of the status of any communications with and any
inquiries or requests for additional or supplemental information from applicable
Governmental Authorities and shall provide any such additional or supplemental
information that may be reasonably requested in connection with any such filings
or submissions.
4.1.10.    Fulfillment of Conditions.
(a)    Each Party shall use commercially reasonable efforts to take, or cause to
be taken, all actions, and to do, or cause to be done, all things necessary,
proper or advisable under Law to consummate and make effective the purchase,
sale, assignment, conveyance, transfer and delivery of the Purchased Assets and
the assumption of the Assumed Liabilities pursuant to this Agreement. Such
actions shall include each Party using its commercially reasonable efforts to
ensure satisfaction of the conditions precedent to its obligations hereunder,
including, (i) with respect to Purchaser, initiating commercially reasonable
efforts to (A) secure passage of the North Carolina Legislation at such time
following the Effective Date deemed appropriate by Purchaser (as determined in
Purchaser’s sole discretion) and (B) procure the NCUC Rate Approvals as soon as
practicable following the date the North Carolina Legislation is enacted into
Law, (ii) with respect to Seller, initiating commercially reasonable efforts to
(A) secure passage of the Bond Legislation concurrently with (and in no event
before) Purchaser’s efforts to secure passage of the North Carolina Legislation
and (B) procure the Municipalities’ Consent as soon as practicable following the
date the Bond Legislation is enacted into Law, and (iii) with respect to
Purchaser and Seller, jointly filing with the NCUC all documents reasonably
required to obtain the NCUC Approval at such time following the Effective Date
deemed appropriate by Purchaser (as determined in Purchaser’s sole discretion).
The Parties shall consult on and coordinate all principal activities,
procurement efforts, meetings, submissions and filings undertaken or made, as
applicable, by Purchaser and Seller to the North Carolina General Assembly in
connection with the North Carolina Legislation and the Bond Legislation and the
NCUC in connection with the NCUC Approval. In no event shall (x) Purchaser, with
respect to the North Carolina Legislation, include in the draft of such
legislation introduced on behalf of Purchaser for approval by the North Carolina
General Assembly any subject matter other than that which is necessary, as
determined in Purchaser’s sole discretion, to (i) make the transactions
contemplated by this Agreement economically viable for Purchaser and Purchaser’s
stakeholders or (ii) otherwise facilitate the consummation of the transactions
contemplated by this Agreement, or (y) Seller, with respect to the Bond
Legislation, include in the draft of such legislation introduced on behalf of
Seller for approval by the North Carolina General Assembly any subject matter
other than that which is necessary, as determined in Seller’s sole discretion,
to (i) permit Seller to issue bonds to refinance existing Indebtedness of Seller
outstanding under the Bond Resolution and attributable to the Seller’s Interest
that cannot be repaid (or its payment provided for) with that portion of the
Purchase Price described in Section 2.2.1(a) of this Agreement or other funds
available to Seller or (ii) otherwise facilitate the consummation of the
transactions contemplated by this Agreement. Neither Purchaser nor Seller shall
be deemed to have violated their respective covenants set forth in the
immediately preceding sentence in the event that, during the legislative
process, any other Person (other than on behalf of Purchaser or Seller)
introduces additional subject matter or material beyond that described in the
immediately preceding sentence to the North Carolina Legislation or the Bond
Legislation, as applicable.
(b)    Each Party shall give notice to the other promptly after becoming aware
of (i) the occurrence or non-occurrence of any event whose occurrence or
nonoccurrence would be likely to cause any representation or warranty contained
in this Agreement to be untrue or inaccurate in any material respect at any time
from the Effective Date hereof to the Closing Date and (ii) any failure of a
Party to comply with or satisfy any covenant, condition or agreement to be
complied with or satisfied by it hereunder.
Section 4.2.    Preservation of Purchased Assets.
(c)    After the Effective Date and prior to Closing, (i) Seller shall preserve
and maintain those of the Purchased Assets described in Sections 2.1.1(c) and
(f); and (ii) Seller shall fulfill its obligations under the Plants Agreements
in the usual and ordinary course of business.
(d)    After the Effective Date and prior to Closing Seller shall, and shall
cause its Related Persons (including ElectriCities and any of ElectriCities’
Related Persons) to, (i) continue to operate its business and affairs in the
ordinary course of business, consistent with past practices, including
maintaining the Nuclear Decommissioning Trusts as required by the applicable
trust documentation in effect as of the Effective Date and otherwise consistent
with all Laws and (ii) contribute all necessary funds to the Additional
Decommissioning Funds, and take all other actions necessary in connection
therewith, to cause there to be $26,000,000 of Additional Decommissioning Funds
as of Closing.
(e)    Except to the extent expressly contemplated by this Agreement, without
the prior written consent of Purchaser (which Purchaser may withhold in its sole
discretion), after the Effective Date and prior to Closing, Seller shall not,
and shall cause its Related Persons (including ElectriCities and any of
ElectriCities’ Related Persons) not to: (i) distribute, disburse, dispose of,
sell, lease, transfer, pledge, assign or encumber, or incur or permit to exist
any Lien (other than a Permitted Lien) on, any of the Purchased Assets,
including (A) any disbursements of funds from the Nuclear Decommissioning Trusts
or (B) any disbursement of Additional Decommissioning Funds that would result in
there being less than $26,000,000 of Additional Decommissioning Funds as of
Closing; (ii) amend its certificate of incorporation, bylaws or any other
documents or instruments relating to the operation, governance, management or
creation of Seller; (iii) take any action that alters the regulatory status of
Seller or the Purchased Assets; (iv) take any action that could result in a
loss, in whole or in part, of the authority of Seller’s Board of Directors, or
fail to take any action that could prevent any such loss of authority, to (A)
legally bind Seller and (B) take all actions necessary or desirable on behalf of
Seller to consummate the transactions contemplated by this Agreement; (v) take
any action that adversely affects the Purchased Assets or impairs the ability of
the Parties to consummate the transactions contemplated by this Agreement, or
fail to take any action that could prevent the same; (vi) enter into any
agreement or commitment to do or engage in any of the foregoing; or (vii) enter
into any discussions or negotiations with any Person (other than Purchaser and
its Related Persons) or provide any information to any Person (other than
Purchaser and its Related Persons) in furtherance of any of the foregoing.
Section 4.3.    Notification. Seller shall update, amend, modify or add
additional sections to Seller’s Disclosure Schedule, as applicable (each, a
“Disclosure Update”) between the Effective Date and the Closing Date (the
“Update Period”) to reflect any (a) matter, fact, circumstance or event first
arising after the Effective Date that, if had it existed on the Effective Date,
would have been required to be set forth in Seller’s Disclosure Schedule as of
the Effective Date, or (b) any matter, fact, circumstance or event becoming
known to Seller during the Update Period that arose prior to the Effective Date
that was required to be set forth in Seller’s Disclosure Schedule as of the
Effective Date but was omitted (each item identified pursuant to this clause
(b), a “Pre-Execution Update”). Such Disclosure Update shall be in the form of
an amendment or supplement to Seller’s Disclosure Schedule specifying the
section or sections of Seller’s Disclosure Schedule to be updated thereby.  If
any Disclosure Update, standing on its own or taken together with any prior
Disclosure Updates, discloses any matter, fact, circumstance or event that
constitutes a material breach or inaccuracy of any representation or warranty of
Seller, then Purchaser may terminate this Agreement if (x) Purchaser delivers
written notice of termination to Seller not later than thirty (30) days
following Purchaser’s receipt of the Disclosure Update, and (y) Seller fails to
cure such material breach or inaccuracy within thirty (30) following Seller’s
receipt of such termination notice from Purchaser, with the effective date of
termination being the expiration of such thirty (30) day cure period.  If
Purchaser does not, in the case of any such Disclosure Update that give
Purchaser the right to terminate the Agreement as set forth in the immediately
preceding sentence, deliver any such written notice of termination to Seller
within such thirty (30) day period, Purchaser shall be deemed to have forever
waived its right to terminate this Agreement pursuant to Section 6.1(b) solely
with respect to such Disclosure Update. If the Closing occurs, then with respect
to any Pre-Execution Update, the representations and warranties of Seller
contained in Article III shall not be deemed to have been qualified by such
Pre-Execution Update, and the information contained in such Pre-Execution Update
shall not be deemed to have cured any breach of any such representation or
warranty contained in Article III, and Purchaser shall have the right to seek
indemnification from Seller for any Losses arising out of or resulting from such
breach in accordance with Article VII.
Section 4.4.    Tax Matters.
(d)    Notwithstanding any other provision of this Agreement, all applicable
sales, transfer, use, stamp, conveyance, value added, excise, and other similar
Taxes, if any, and other similar costs of Closing, that may be imposed upon, or
payable, collectible or incurred in connection with the transfer of the
Purchased Assets to Purchaser or otherwise as a result of the transfer of the
Purchased Assets (“Transfer Taxes”) shall be borne solely by Seller; provided,
however, that all recording or filing fees payable in connection with the
recording or filing of the transfer of record of the Purchased Assets to
Purchaser in the appropriate public registries shall be paid by Purchaser.
Seller, at its own expense, will file, to the extent required by applicable Law,
all necessary Tax Returns and other documentation with respect to all such
Transfer Taxes, and if required by applicable Law, Purchaser will join in the
execution of any such Tax Returns or other documentation.
(e)    With respect to Taxes to be prorated in accordance with Section 2.2.2,
Purchaser shall prepare and timely file all Tax Returns required to be filed
after the Closing with respect to the Purchased Assets, if any, and shall duly
and timely pay all such Taxes shown to be due on such Tax Returns. Purchaser’s
preparation of any such Tax Returns that are material shall be subject to
Seller’s approval, which shall not be unreasonably withheld, conditioned or
delayed. Purchaser shall make such Tax Returns available for Seller’s review and
approval not later than 15 Business Days prior to the due date for filing such
Tax Return and shall make such changes as are reasonably requested by Seller.
Within 10 Business Days after Purchaser’s payment of such Taxes, Seller shall
pay to Purchaser, or Purchaser shall pay to Seller, as appropriate, the
difference between (i) Seller’s proportionate share of the amount shown as due
on such Tax Return determined in accordance with Section 2.2.2 and (ii) the
amount paid by Seller at the Closing Date pursuant to Section 2.2.2.
(f)    Seller and Purchaser shall provide the other with such assistance as may
reasonably be requested in connection with the preparation of any Tax Return,
any audit or other examination by any Taxing Authority, or any judicial or
administrative proceedings relating to Liability for Taxes, and each will retain
and provide the requesting Party with any records or information that may be
relevant to such return, audit, or examination, proceedings or determination.
Any information obtained pursuant to this Section 4.4 or pursuant to any other
Section hereof providing for the sharing of information or review of any Tax
Return or other schedule relating to Taxes shall be kept confidential by the
Parties.
(g)    Purchaser shall remit to Seller any refund or credit of Taxes, if and
when actually received by Purchaser, to the extent such Taxes are attributable
to any taxable period, or portion thereof, ending on or before the Closing Date
and were paid by Seller to the applicable Taxing Authority or to Purchaser
pursuant to this Agreement.
(h)    Any payment by Purchaser or Seller to the other pursuant to this Section
4.4 shall be treated for all purposes by both Parties as an adjustment to the
Purchase Price, to the maximum extent permitted by Law.
(i)    In the event that a dispute arises between Seller and Purchaser regarding
Taxes or any amount due under this Section 4.4, the Parties shall attempt in
good faith to resolve such dispute and any agreed upon amount shall be paid to
the appropriate Party. If such dispute is not resolved within 30 days, the
Parties shall submit the dispute to the Independent Accounting Firm for
resolution within 30 days thereafter, which resolution shall be final,
conclusive and binding on the Parties. Notwithstanding anything in this
Agreement to the contrary, the fees and expenses of the Independent Accounting
Firm in resolving the dispute shall be borne by Purchaser, on the one hand, and
Seller, on the other hand, in inverse proportion as they may prevail on matters
resolved by the Independent Accounting Firm, which proportionate allocations
shall also be determined by the Independent Accounting Firm at the time its
determination on the merits of the matters submitted is rendered. Any payment
required to be made as a result of the resolution of the dispute by the
Independent Accounting Firm shall be made within 10 days after such resolution
as required for the applicable Tax.
Section 4.5.    Access to Information. From the Effective Date until the
Closing, Seller shall afford to Purchaser and its Related Persons, reasonable
access to all their respective books, contracts, commitments, personnel,
records, properties, offices and other facilities related to the Purchased
Assets and, during such period, Seller shall furnish promptly to Purchaser all
available information concerning the Purchased Assets as Purchaser may
reasonably request; provided, however, that any such investigation shall be
conducted during normal business hours upon reasonable advance notice to Seller,
under the supervision of Seller’s personnel (to the extent such investigation is
conducted on the premises of Seller) and in such a manner as not to materially
interfere with the normal operations of Seller; provided, further, that Seller
may withhold (a) any document or information if not doing so would result in a
loss of the ability to successfully assert the attorney-client privilege,
provided that in each case Seller shall use commercially reasonable efforts to
disclose the pertinent information contained therein in a manner so that such
privilege is maintained or (b) such portions of documents or information
relating to matters that are highly sensitive if the exchange of such documents
(or portions thereof) or information, as determined by Seller’s outside counsel,
would reasonably be expected to result in violation of antitrust Laws, provided
that Seller has used reasonable efforts to maximize the delivery of such
information.
Section 4.6.    Spare Parts Inventory. From the Effective Date until the
Closing, Purchaser shall maintain inventory levels of spare parts of the Plants
and any related support facilities, including equipment, tools, goods and
supplies, in the ordinary course of business, and shall not engage in any
adverse distinction or undue discrimination against the Plants, including, but
not limited to, the build-up of Spare Parts Inventory to levels that are not
consistent with practices at other generating facilities owned and operated by
Purchaser.
Section 4.7.    PE Pension Plan. Purchaser maintains the Progress Energy Pension
Plan (the “PE Pension Plan”), which provides retirement benefits to certain
current and former employees of the Plants. Seller is obligated under the OFA to
pay its properly allocable ownership portion of certain costs associated with
operating, administering and funding the PE Pension Plan, including, but not
limited to, Service Costs and benefit funding expenses.
(a)    From the Effective Date through the Closing Date, Seller shall, in
accordance with the OFA, pay Purchaser the lesser of (i) its properly allocable
ownership portion of the Service Costs, or (ii) Seller’s properly allocable
ownership portion of the actual contributions made to the PE Pension Plan by
Purchaser.
(b)    In the event that on the last day of the plan year immediately preceding
the Closing Date the PE Pension Plan’s funding status, as determined by the
actuarial report performed for the PE Pension Plan for that plan year by the PE
Pension Plan’s independent actuarial consultants, in a manner consistent with
past practices, was below 100%, the Seller shall, within thirty (30) days prior
to the Closing Date, pay Purchaser an amount equal to Seller’s properly
allocable ownership portion of the aggregate contribution required to return the
PE Pension Plan to 100% funded status as of the last day of the plan year
preceding the Closing Date (such amount, the “Catch-Up Pension Contribution”).
Notwithstanding the foregoing, in the event that the actuarial report for the
plan year immediately preceding the Closing Date is incomplete as of the Closing
Date, Seller shall pay Purchaser Seller’s Catch-Up Pension Contribution within
thirty (30) days following receipt of written notice from Purchaser of the
actuarial report’s finding with respect to the applicable year end funding level
and an assessment of Seller’s properly allocable ownership portion of
contributions required to return the PE Pension Plan to 100% funded status.
(c)    In the event that this Agreement is terminated in accordance with Section
6.1, Seller shall, within thirty (30) days of the termination, pay Purchaser an
amount equal to (x) Seller’s properly allocable ownership portion of all PE
Pension Plan expenses pursuant to the OFA minus (y) amounts actually paid in
accordance with Section 4.7(a) above.
Article V    

CONDITIONS TO CLOSING
Section 5.1.    Purchaser’s Conditions Precedent. The obligations of Purchaser
hereunder to execute or deliver the items it is required to deliver pursuant to
Section 2.4.1(a) are subject to the fulfillment, at or before the Closing, of
each of the following conditions (all or any of which may be waived in whole or
in part by Purchaser in its sole discretion):
5.1.2.    Representations and Warranties. Each of the representations and
warranties made by Seller in this Agreement that are qualified as to materiality
or Material Adverse Effect shall be true and correct on and as of the Closing
Date as though made on and as of the Closing Date. Each of the representations
and warranties made by Seller in this Agreement that are not qualified as to
materiality or Material Adverse Effect shall be true and correct in all material
respects on and as of the Closing Date as though made on and as of the Closing
Date.
5.1.3.    Performance. Seller shall have performed and complied with the
agreements, covenants and obligations required by this Agreement to be so
performed or complied with by Seller at or before the Closing Date.
5.1.4.    Law. There shall not be in effect at the Closing Date any preliminary
or permanent injunction or other order or decree by any federal or state court
which prevents the consummation of the transactions contemplated by this
Agreement or any Law restraining, enjoining or otherwise prohibiting or making
illegal the consummation of the transactions contemplated by this Agreement.
5.1.5.    NCUC Approval. The NCUC Approval shall have been duly obtained and be
in full force and effect, shall not have been reversed, stayed, enjoined, set
aside, annulled or suspended, and shall not have imposed or required any
condition or modification unacceptable to Purchaser.
5.1.6.    FERC 203 Approval. The FERC 203 Approval shall have been duly obtained
and be in full force and effect, shall not have been reversed, stayed, enjoined,
set aside, annulled or suspended, and shall not have imposed or required any
condition or modification unacceptable to Purchaser.
5.1.7.    FERC 205 Approvals. The FERC 205 Approvals shall have been duly
obtained and be in full force and effect, shall not have been reversed, stayed,
enjoined, set aside, annulled or suspended, and shall not have imposed or
required any condition or modification unacceptable to Purchaser.
5.1.8.    FERC Accounting Approval. The FERC Accounting Approval shall have been
duly obtained and be in full force and effect, shall not have been reversed,
stayed, enjoined, set aside, annulled or suspended, and shall not have imposed
or required any condition or modification unacceptable to Purchaser.
5.1.9.    NRC Approvals. The NRC Approvals shall have been duly obtained and be
in full force and effect, shall not have been reversed, stayed, enjoined, set
aside, annulled or suspended, and shall not have imposed or required any
condition or modification unacceptable to Purchaser.
5.1.10.    Required Consents. Purchaser shall have received evidence reasonably
satisfactory to Purchaser that, in addition to the NCUC Approvals, the FERC 203
Approval, the FERC 205 Approvals, the FERC Accounting Approval and the NRC
Approvals, all other Required Consents have been duly obtained and are in full
force and effect, shall not have been reversed, stayed, enjoined, set aside,
annulled or suspended, and shall not have imposed or required any condition or
modification unacceptable to Purchaser.
5.1.11.    Plant Permits. Purchaser shall have received evidence reasonably
satisfactory to Purchaser that all Plant Permits have, or promptly following
Closing will be, transferred to Purchaser without any condition or modification
thereof unacceptable to Purchaser.
5.1.12.    Municipalities’ Consent. The Municipalities’ Consent shall have been
duly obtained and be in full force and effect, shall not have been reversed,
stayed, enjoined, set aside, annulled or suspended, and shall not have imposed
or required any condition or modification unacceptable to Purchaser.
5.1.13.    State Rate Approvals. The North Carolina Legislation, the NCUC Rate
Approvals, the South Carolina Legislation and the PSCSC Rate Approvals shall
each have been procured and remain in full force and effect and shall not have
been reversed, stayed, enjoined, set aside, annulled or suspended, and shall not
have imposed or required any condition or modification unacceptable to
Purchaser.
5.1.14.    Full Requirements Power Sales Agreements. Each Participant shall have
entered into a Full Requirements Power Sales Agreement (each, a “Full
Requirements Power Sales Agreement”), incorporating the terms and conditions
stipulated or required in the Full Requirements Power Purchase Agreement and
otherwise in form and substance reasonable satisfactory to Purchaser, pursuant
to which Seller agrees to sell to each such Participant and each such
Participant agrees to purchase from Seller, such Participant’s full requirements
bulk power supply, and no such Full Requirements Power Sales Agreement shall
have been modified, amended or changed in a manner unacceptable to Purchaser.
5.1.15.    Debt Service Support Contracts. Each Participant shall have entered
into a Debt Service Support Contract (each, a “Debt Service Support Contract”),
pursuant to which Seller agrees to issue bonds to refinance Seller’s existing
Indebtedness outstanding under the Bond Resolution and attributable to the
Seller’s Interest and each Participant agrees to fix, charge and collect rates,
fees and charges for service to the customers of its electric system at least
sufficient to provide revenues adequate to meet its obligations under the Debt
Service Support Contract and the Full Requirements Power Sales Agreement.
5.1.16.    Full Requirements Power Purchase Agreement. The Full Requirements
Power Purchase Agreement shall have been executed by each of Purchaser and
Seller, and the term of the Full Requirements Power Purchase Agreement shall not
have expired or otherwise been validly terminated thereunder (nor shall notice
of any such termination have been issued by either Purchaser or Seller in
accordance with the terms thereof).
5.1.17.    Deliveries. Seller shall have executed and delivered to Purchaser the
items set forth in Section 2.4.1(b).
5.1.18.    Condition of Plants. There shall not have been or occurred, since the
Effective Date, any material damage, destruction or loss (whether or not covered
by insurance) with respect to any of the Plants, including all real and personal
property constituting all or a part of the same.
5.1.19.    Seller’s Indebtedness. Contingent only upon the disbursement of that
portion of the Purchase Price described in Section 2.2.1(a) to the Escrow
Deposit and/or Refunding Trust Fund pursuant to the Disbursement Instructions,
all of Seller’s Indebtedness outstanding under the Bond Resolution and
attributable to the Seller’s Interest shall have been fully defeased and is no
longer outstanding under the Bond Resolution.
5.1.20.    Material Adverse Effect. There shall not have been or occurred, since
the Effective Date, any event, occurrence or circumstance that would reasonably
be expected to result in or give rise to a Material Adverse Effect.
Section 5.2.    Seller’s Conditions Precedent. The obligations of Seller
hereunder to execute or deliver the items it is required to deliver pursuant to
Section 2.4.1(b) are subject to the fulfillment, at or before the Closing, of
each of the following conditions (all or any of which may be waived in whole or
in part by Seller in its sole discretion):
5.2.1.    Representations and Warranties. Each of the representations and
warranties made by Purchaser in this Agreement that are qualified by materiality
or Material Adverse Effect shall be true and correct on and as of the Closing
Date as though made on and as of the Closing Date. Each of the representations
and warranties made by Purchaser in this Agreement that are not qualified by
materiality or Material Adverse Effect shall be true and correct in all material
respects on and as of the Closing Date as though made on and as of the Closing
Date.
5.2.2.    Performance. Purchaser shall have performed and complied with the
agreements, covenants and obligations required by this Agreement to be so
performed or complied with by Purchaser at or before the Closing Date.
5.2.3.    Law. There shall not be in effect at the Closing Date any preliminary
or permanent injunction or other order or decree by any federal or state court
which prevents the consummation of the transactions contemplated by this
Agreement or any Law restraining, enjoining or otherwise prohibiting or making
illegal the consummation of the transactions contemplated by this Agreement.
5.2.4.    NRC Approvals. The NRC Approvals shall have been duly obtained and be
in full force and effect and shall not have been reversed, stayed, enjoined, set
aside, annulled or suspended.
5.2.5.    Bond Legislation. The Bond Legislation shall have been enacted into
Law and remain in full force and effect without amendment or modification
unacceptable to Seller.
5.2.6.    Municipalities’ Consent. The Municipalities’ Consent shall have been
duly obtained and be in full force and effect, shall not have been reversed,
stayed, enjoined, set aside, annulled or suspended.
5.2.7.    Full Requirements Power Sales Agreements . Each Participant shall have
entered into a new Full Requirements Power Sales Agreement, incorporating the
terms and conditions stipulated or required in the Full Requirements Power
Purchase Agreement and otherwise in form and substance reasonable satisfactory
to Seller, pursuant to which Seller agrees to sell to each such Participant and
each such Participant agrees to purchase from Seller, such Participant’s
all-requirements bulk power supply, and no such Full Requirements Power Sales
Agreement shall have been modified, amended or changed in a manner unacceptable
to Seller.
5.2.8.    Debt Service Support Contract. Each Participant shall have entered
into a Debt Service Support Contract pursuant to which Seller agrees to issue
bonds to refinance Seller’s existing Indebtedness outstanding under the Bond
Resolution and attributable to the Seller’s Interest and each Participant agrees
to fix, charge and collect rates, fees and charges for service to the customers
of its electric system at least sufficient to provide revenues adequate to meet
its obligations under the Debt Service Support Contract and the Full
Requirements Power Sales Agreement.
5.2.9.    Full Requirements Power Purchase Agreement. The Full Requirements
Power Purchase Agreement shall have been executed by each of Purchaser and
Seller, and the term of the Full Requirements Power Purchase Agreement shall not
have expired or otherwise been validly terminated thereunder (nor shall notice
of any such termination have been issued by either Purchaser or Seller in
accordance with the terms thereof).
5.2.10.    Deliveries. Purchaser shall have executed and delivered to Seller the
items set forth in Section 2.4.1(a).
5.2.11.    Seller’s Indebtedness. Contingent only upon the disbursement of that
portion of the Purchase Price described in Section 2.2.1(a) to the Escrow
Deposit and/or Refunding Trust Fund pursuant to the Disbursement Instructions,
all of Seller’s Indebtedness outstanding under the Bond Resolution and
attributable to the Seller’s Interest shall have been fully defeased and is no
longer outstanding under the Bond Resolution
5.2.12.    Material Adverse Effect. There shall not have been or occurred, since
the Effective Date, any event, occurrence or circumstance that would reasonably
be expected to result in or give rise to a material adverse effect with respect
to Purchaser’s ability (a) to consummate the transactions contemplated by this
Agreement or (b) perform its obligations under the Full Requirements Power
Purchase Agreement in all material respects.
Article VI    

TERMINATION
Section 6.1.    Termination Prior to Closing. This Agreement may be terminated,
and the transactions contemplated hereby may be abandoned:
(a)    at any time before the Closing, by Seller or Purchaser upon notice to the
other, in the event that any Law becomes effective restraining, enjoining, or
otherwise prohibiting or making illegal the consummation of the transactions
contemplated by this Agreement;
(b)    at any time before the Closing, by Seller or Purchaser upon notice to the
other, in the event (i) of a breach hereof by the non-terminating Party (or
Parties, as applicable) that would reasonably be expected to give rise to a
Material Adverse Effect, if the non-terminating Party (or Parties, as
applicable) fails to cure such breach within 30 days following notification
thereof by the terminating Party (or Parties, as applicable); or (ii) any
condition to such Party’s (or Parties’, as applicable) obligations under this
Agreement (other than the payment of money hereunder) becomes impossible or
impracticable to satisfy with the use of commercially reasonable efforts, so
long as such impossibility or impracticability is not caused by a breach hereof
by such Party (or Parties, as applicable);
(c)    at any time before the Closing, by Purchaser in accordance with Section
4.3;
(d)    by Purchaser upon written notice to Seller at any time following the date
that falls 3 months after the date that the Bond Legislation is enacted into Law
(the “Municipalities’ Consent Outside Date”), if the Municipalities’ Consent is
not obtained on or prior to the Municipalities’ Consent Outside Date; or
(e)    at any time following December 31, 2016 (the “Outside Date”), by Seller
or Purchaser upon notice to the other if the Closing shall not have occurred on
or before such date and such failure to consummate is not caused by a breach of
this Agreement by the terminating Party, provided, however, that the Outside
Date may be extended by mutual written agreement of the Parties.
Section 6.2.    Effect of Termination or Breach Prior to Closing. If this
Agreement is validly terminated pursuant to Section 6.1, this Agreement shall
terminate and the transactions contemplated hereby shall be abandoned without
further action by the Parties hereto. If the Agreement is validly terminated as
provided herein, (a) there shall be no liability or obligation on the part of
Seller or Purchaser, except that the provisions of ARTICLE VII and this Section
6.2 shall continue to apply following any such termination, and (b) all filings,
applications and other submissions made pursuant to this Agreement, to the
extent practicable, shall be withdrawn from the Governmental Authority or other
Person to which they were made. Notwithstanding any other provision in this
Agreement to the contrary, if this Agreement is validly terminated by Purchaser
or Seller pursuant to Section 6.1(b)(i) or by Purchaser pursuant to Section
6.1(c), then the terminating Party may exercise such remedies as may be
available at law or in equity with respect to the breach precipitating such
termination.
Article VII    

SURVIVAL; INDEMNIFICATION
Section 7.1.    Survival. The representations and warranties of Seller and
Purchaser contained in this Agreement shall survive the Closing and shall expire
on the date that is three (3) years after the Closing Date. Notwithstanding the
preceding sentence, the representations and warranties contained in Sections
3.1.1, 3.1.2, 3.1.3, 3.1.8, 3.1.9, 3.1.12, 3.1.13, 3.1.14, 3.2.1, 3.2.2, and
3.23 and the representations and warranties set forth in the Deeds shall survive
indefinitely after the Closing. The covenants and agreements of the Parties
contained in ARTICLES II, IV, VII and VIII of this Agreement shall survive the
Closing for (i) the time period(s) set forth in the respective Sections
contained in such Articles, or (ii) if no time period is so specified, until 90
days after the expiration of the applicable statute of limitations.
Section 7.2.    Seller Indemnification. Seller shall indemnify, reimburse and
hold harmless Purchaser and each of its Affiliates and its and their respective
directors, officers, employees, successors and assigns (each, including
Purchaser, a “Purchaser Indemnified Person”) from and against any and all
Liabilities, claims, demands, assessments, judgments, orders, decrees, actions,
cause of actions, litigations, suits, investigations or other proceedings or
damages, costs (including operating costs) or expenses (including reasonable
attorney fees and operating expenses) (collectively, “Losses”) that any such
Purchaser Indemnified Person incurs, suffers or becomes liable for from and
after the Closing as a result of (a) the inaccuracy or breach of any
representation or warranty of Seller contained in this Agreement, (b) the breach
of any covenant or agreement of Seller contained in this Agreement, or (c) any
Excluded Liability.
Section 7.3.    Purchaser Indemnification. Purchaser agrees that it shall
indemnify, reimburse and hold harmless Seller and each of its Affiliates and
their respective directors, commissioners, officers, employees, agents,
successors and assigns (each, including Seller, a “Seller Indemnified Person”)
from and against any and all Losses that any such Seller Indemnified Person
incurs, suffers or becomes liable for from and after the Closing as a result of
(a) the inaccuracy or breach of any representation or warranty of Purchaser
contained in this Agreement, (b) the breach of any covenant or agreement of the
Purchaser contained in this Agreement, or (c) any Assumed Liability, except to
the extent Losses resulting from any Assumed Liability are related to the
inaccuracy or breach of any representation or warranty of Seller contained in
this Agreement.


Article VIII    

MISCELLANEOUS
Section 8.1.    Dispute Resolution. Any dispute or claim arising under this
Agreement that is not resolved in the ordinary course of business shall be
referred to a panel consisting of a senior executive of Purchaser (President or
a Vice President) and Seller (Chief Executive Officer or member of Executive
Management), with authority to decide or resolve the matter in dispute, for
review and resolution. Such senior executives shall meet and in good faith
attempt to resolve the dispute within 30 days. If the Parties are unable to
resolve a dispute pursuant to this Section 8.1, either Party may enforce its
rights under this Agreement at law or in equity subject to the provisions of
this Agreement, including Section 8.2.
Section 8.2.    Governing Law; Submission to Jurisdiction. THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NORTH
CAROLINA APPLICABLE TO A CONTRACT EXECUTED AND PERFORMED IN SUCH STATE, WITHOUT
GIVING EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF. Each Party hereto
irrevocably submits to the exclusive jurisdiction of the General Court of
Justice, Superior Court Division, Wake County, North Carolina and, if
applicable, the United States District Court, Eastern District of North
Carolina, Raleigh Division, for the purposes of any action arising out of or
based upon this Agreement or relating to the subject matter hereof. Each Party
hereto further agrees that service of any process, summons, notice or document
by U.S. registered mail to such Party’s respective address set forth in Section
8.4 shall be effective service of process for any action, suit or proceeding
with respect to any matters to which it has submitted to jurisdiction in this
Section 8.2. Each Party hereto irrevocably and unconditionally waives any
objection to the laying of venue of any action, suit or proceeding in the
federal or states courts set forth in this Section 8.2, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum.
Section 8.3.    Specific Performance. EACH PARTY AGREES THAT DAMAGE REMEDIES SET
FORTH IN THIS AGREEMENT MAY BE DIFFICULT OR IMPOSSIBLE TO CALCULATE OR OTHERWISE
INADEQUATE TO PROTECT ITS INTERESTS AND THAT IRREPARABLE DAMAGE MAY OCCUR IN THE
EVENT THAT PROVISIONS OF THIS AGREEMENT ARE NOT PERFORMED BY THE PARTIES IN
ACCORDANCE WITH THE SPECIFIC TERMS OF THIS AGREEMENT. ANY PARTY MAY SEEK TO
REQUIRE THE PERFORMANCE OF ANY OTHER PARTY’S OBLIGATIONS UNDER THIS AGREEMENT
THROUGH AN ORDER OF SPECIFIC PERFORMANCE RENDERED BY A COURT OF COMPETENT
JURISDICTION AS PROVIDED IN SECTION 8.2.
Section 8.4.    Notices.
8.4.1.    All notices, requests, claims, demands and other communications under
this Agreement shall be in writing and shall be deemed given upon receipt by the
applicable Party at the following addresses (or at such other address for a
party as shall be specified by like notice):
If to Purchaser, to:
Duke Energy Progress, Inc.
411 Fayetteville Street
Raleigh, NC 27601
Email: harold.james@duke-energy.com
Attn: Harold James, Jr. – Vice President Wholesale Power
with copies to:


Duke Energy Progress, Inc.
550 South Tryon Street, 45th Floor
Charlotte, NC 28202
Attn: Greer Mendelow
Email: Greer.Mendelow@duke-energy.com
Facsimile: (980) 373-9962
Moore & Van Allen PLLC
Bank of America Corporate Center
100 N. Tryon Street
Suite 4700
Charlotte, North Carolina 28202-4003
Attn:    Stephen D. Hope and Rob Rust
Email: stevehope@mvalaw.com; robrust@mvalaw.com
Facsimile: (704) 378-2036 and (704) 339-5864
If to Seller, to:




North Carolina Eastern Municipal Power Agency
1427 Meadow Wood Boulevard
Raleigh, North Carolina 27604
Attn: Roy Jones – Chief Operating Officer
Email: rjones@electricities.org
with a copies to:


North Carolina Eastern Municipal Power Agency
1427 Meadow Wood Boulevard
Raleigh, North Carolina 27604
Attn: David Barnes – Chief Legal and Ethics Officer
Email: dbarnes@electricities.org


Poyner Spruill LLP
130 South Franklin Street
Rocky Mount, North Carolina 27804
Attn: Michael S. Colo
Email: mscolo@poynerspruill.com


Section 8.5.    Entire Agreement. This Agreement and the Transaction Agreements
supersede all prior discussions and agreements between the Parties with respect
to the subject matter hereof and thereof, including, in each case, all schedules
and exhibits thereto, and contain the sole and entire agreement between the
Parties hereto with respect to the subject matter hereof and thereof.
Section 8.6.    Expenses. Except as otherwise expressly provided in this
Agreement, whether or not the transactions contemplated hereby are consummated,
each Party will pay its own costs and expenses incurred in connection with the
negotiation, execution and performance under this Agreement and the Transaction
Agreements and the transactions contemplated hereby and thereby.
Section 8.7.    Public Announcements. Any public announcement or similar
publicity with respect to this Agreement or the transactions contemplated hereby
will be issued, if at all, at such time and in such manner as mutually agreed to
by Seller and Purchaser. Notwithstanding the foregoing, no Party shall be
prohibited from making, issuing or releasing any announcements, statements or
acknowledgments that such party customarily issues in connection with
acquisition or sale transactions or is required to make, issue or release by
applicable Law or by any listing agreement with or listing rules of a securities
exchange or trading market inter-dealer quotation system; provided however that,
in the case of any press release or other similar written statement, the other
Party has been afforded at least 3 Business Days to review and comment on such
written material.
Section 8.8.    Confidentiality. Each Party hereto will hold, and will use
commercially reasonable efforts to cause its Related Persons to hold, in strict
confidence from any Person (other than any such Related Persons), this
Agreement, the Transaction Agreements and all documents and information
concerning the other Party or any of its Related Persons furnished to it by the
other Party or such other Party’s Related Persons in connection with this
Agreement or the transactions contemplated hereby, unless (a) compelled to
disclose by judicial or administrative process (including in connection with
obtaining the necessary approvals of this Agreement and the transactions
contemplated hereby of Governmental Authorities), or by other requirements of
Law, including without limitation, the North Carolina Public Records law, or by
any listing agreement with or listing rules of a securities exchange or trading
market inter-dealer quotation system or necessary or desirable to disclose in
order to obtain the Required Consents, or (b) disclosed in an action or
proceeding brought by a Party hereto in pursuit of its rights or in the exercise
of its remedies hereunder, except to the extent that such documents or
information can be shown to have been (x) previously known by the Party
receiving such documents or information, (y) in the public domain (either prior
to or after the furnishing of such documents or information hereunder) through
no fault of such receiving Party or (z) later acquired by the receiving Party
from another source if the receiving Party is not aware that such source is
under an obligation to another Party hereto to keep such documents and
information confidential. In the event the transactions contemplated hereby are
not consummated, upon the request of the other Party, each Party hereto will,
and will use commercially reasonable efforts to cause its Related Persons to,
promptly (and in no event later than five (5) Business Days after such request)
destroy or cause to be destroyed all copies of confidential documents and
information furnished by the other Party in connection with this Agreement or
the transactions contemplated hereby and destroy or cause to be destroyed all
notes, memoranda, summaries, analyses, compilations and other writings related
thereto or based thereon prepared by the Party furnished such documents and
information or its Related Persons; provided, however, that (i) outside legal
counsel for each Party may retain one copy of confidential documents and
information furnished by the other Party, (ii) each Party and its Related
Persons may retain any materials that are required to be maintained pursuant to
Law or such Party or Related Person’s compliance or regulatory policies or
procedures, including any documents presented to a board of directors or
transaction review committee and (iii) each Party and its Related Persons may
retain any system back-up media such as copies of any electronic records or
files created pursuant to automatic archiving or back-up procedures, provided
that all confidential documents and information retained pursuant to (i), (ii)
or (iii) shall continue to be held in strict confidence in accordance with the
confidentiality provisions herein. The obligations contained in this Section 8.8
shall survive until the first to occur of Closing or, if this Agreement is
terminated pursuant to ARTICLE VI, one year following the termination of this
Agreement.
Section 8.9.    Waivers.
8.9.1.    Grant of Waivers. Any term or condition of this Agreement may be
waived at any time by the Party that is entitled to the benefit thereof, but no
such waiver shall be effective unless set forth in a written instrument duly
executed by or on behalf of the Party waiving such term or condition. No waiver
by any Party of any term or condition of this Agreement, in any one or more
instances, shall be deemed to be or construed as a waiver of the same or any
other term or condition of this Agreement on any future occasion. All remedies,
either under this Agreement or by Law or otherwise afforded, will be cumulative
and not alternative.
8.9.2.    Exercise of Remedies. No failure or delay of any Party, in any one or
more instances, (1) in exercising any power, right or remedy (other than failure
or unreasonable delay in giving notice of default) under this Agreement or (ii)
in insisting upon the strict performance by the other Party of such other
Party’s covenants, obligations or agreements under this Agreement, shall operate
as a waiver, discharge or invalidation thereof, nor shall any single or partial
exercise of any such right, power or remedy or insistence on strict performance,
or any abandonment or discontinuance of steps to enforce such a right, power or
remedy or to enforce strict performance, preclude any other or future exercise
thereof or insistence thereupon or the exercise of any other right, power or
remedy. The covenants, obligations, and agreements of a defaulting Party and the
rights and remedies of the other Party upon a default shall continue and remain
in full force and effect with respect to any subsequent breach, act or omission.
Section 8.10.    Amendment. This Agreement and any of the Transaction Agreements
may be amended, supplemented or modified only by a written instrument duly
executed by or on behalf of each Party hereto.
Section 8.11.    No Construction Against Drafting Party. The language used in
this Agreement is the product of each Party’s efforts, and each Party hereby
irrevocably waives the benefits of any rule of contract construction that
disfavors the drafter of a contract or the drafter of specific words in a
contract.
Section 8.12.    No Third-Party Beneficiary. The terms and provisions of this
Agreement are intended solely for the benefit of each Party hereto and their
respective successors or permitted assigns, and it is not the intention of the
Parties to confer third-party beneficiary rights upon any other Person.
Section 8.13.    Headings. The headings used in this Agreement have been
inserted for convenience of reference only and do not define or limit the
provisions hereof.
Section 8.14.    Invalid Provisions. If any provision of this Agreement is held
to be illegal, invalid or unenforceable under any present or future Law, and if
the rights or obligations of any Party hereto under this Agreement will not be
materially and adversely affected thereby, (a) such provision will be fully
severable, (b) this Agreement will be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part hereof, (c) the
remaining provisions of this Agreement will remain in full force and effect and
will not be affected by the illegal, invalid or unenforceable provision or by
its severance therefrom and (d) Purchaser and Seller shall negotiate an
equitable adjustment in the provisions of the Agreement with a view toward
effecting the purposes of the Agreement, and the validity and enforceability of
the remaining provisions, or portions or applications thereof, shall not be
affected thereby.
Section 8.15.    No Assignment; Binding Effect. Neither this Agreement nor any
right, interest or obligation hereunder may be assigned by any Party hereto
without the prior written consent of the other Party hereto and any attempt to
do so will be void, except for assignments and transfers by Purchaser to an
Affiliate (provided any such assignment or transfer will not relieve Purchaser
of its obligations hereunder) or by Purchaser (but not Seller) by operation of
Law. This Agreement is binding upon, inures to the benefit of and is enforceable
by the Parties and their respective successors and assigns.
Section 8.16.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument. Each Party expressly
acknowledges the effectiveness of .pdf, facsimile or other electronic signatures
as originals.
[Signature Page Follows.]


IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed by their
respective duly authorized officers as of the Effective Date.
PURCHASER:    DUKE ENERGY PROGRESS, INC.


    
By:                        
Name:
Title:


    
SELLER:
NORTH CAROLINA EASTERN MUNICIPAL POWER AGENCY



    
By:                        
Name:
Title:


    
                    




EXHIBIT A


Knowledge




Seller:


1.
T. Graham Edwards, Chief Executive Officer of ElectriCities

2.
Roy Jones, Chief Operating Officer of ElectriCities

3.
Tim Tunis, Chief Financial Officer of ElectriCities

4.
David Barnes, Chief Legal & Ethics Officer of ElectriCities

5.
Richard N. Hicks, Chair of the Board of Directors of Seller

6.
D. Ronald Hovis, Vice Chair of the Board of Directors of Seller

7.
Grant W. Goings, Secretary of the Board of Directors of Seller



For purposes of determining the accuracy of Section 5.1.1 of the Agreement, the
foregoing list shall also include anyone succeeding to any of the foregoing
positions between the Effective Date and Closing.




Purchaser:


1.    Kent Fonvielle, Director – Joint Owner & Point of Delivery of Duke Energy
Corp.
2.    Harold James, Vice President – Wholesale Power Sales of Duke Energy Corp.
3. Greer Mendelow, Deputy General Counsel of Duke Energy Corp.


For purposes of determining the accuracy of Section 5.2.1 of the Agreement, the
foregoing list shall also include anyone succeeding to any of the foregoing
positions between the Effective Date and Closing.


EXHIBIT B


Real Property Legal Description


See Attached


EXHIBIT C


Plants Agreements Termination Agreement


PLANTS AGREEMENTS TERMINATION AGREEMENT
THIS PLANTS AGREEMENTS TERMINATION AGREEMENT (this “Agreement”) is made and
entered into effective as __________, 201__ (the “Effective Date”), by and
between NORTH CAROLINA EASTERN MUNICIPAL POWER AGENCY, a joint agency and public
body and body corporate and politic organized and existing under North Carolina
law (“Seller”), and DUKE ENERGY PROGRESS, INC., a North Carolina corporation
(“Purchaser”). Seller and Purchaser are also each referred to herein
individually as a “Party” and collectively as the “Parties.” All capitalized
terms used but not defined herein shall have the meanings set forth in the APA
(as defined below).
WHEREAS, pursuant to the terms of that certain Asset Purchase Agreement dated as
of _____________, 2014 (as amended, modified and supplemented, the “APA”), by
and between Seller and Buyer, Seller and Buyer agreed to terminate the Plants
Agreements effective as of the Closing; and
WHEREAS, Seller and Buyer desire to enter into this Agreement to effect the
termination of the Plants Agreements as of the Closing and to address certain
other matters in connection therewith;
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
intending to be legally bound, the Parties hereby agree as follows:
1.Termination of Plants Agreements. Effective as of, and conditional upon the
occurrence of, the Closing, the Plants Agreements shall terminate and
notwithstanding anything therein to the contrary, be of no further force or
effect, and neither Party shall have any rights, obligations or liabilities
thereunder or with respect thereto.
2.    Miscellaneous.
(a)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of North Carolina applicable to a contract
executed and performed in such state, without giving effect to the conflicts of
laws principles thereof. Each Party hereto irrevocably submits to the exclusive
jurisdiction of the General Court of Justice, Superior Court Division, Wake
County, North Carolina, and, if applicable, the United States District Court,
Eastern District of North Carolina, Raleigh Division, for the purposes of any
action arising out of or based upon this Agreement or relating to the subject
matter hereof. Each Party further expressly waives any objection based on forum
non-conveniens or any objection to venue of any such action.
(b)    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties hereto and their respective successors and assigns;
provided, however, this Agreement shall not be assignable by either Party
without the written consent of the other Party, except for assignments by
Purchaser to an Affiliate (provided any such assignment will not relieve
Purchaser of its obligations hereunder) or by Purchaser (but not by Seller) by
operation of Law.
(c)    Severability. Should any term, covenant, condition or provision of this
Agreement be held to be invalid or unenforceable, the balance of this Agreement
shall remain in full force and effect and shall stand as if the unenforceable
provision did not exist.
(d)    Waiver. No failure or delay by either Party in exercising any rights
under this Agreement shall operate as a waiver of such rights, and no waiver of
any breach shall constitute a waiver of any prior, concurrent or subsequent
breach.
(e)    Entire Agreement. This Agreement constitutes the entire agreement between
the Parties with respect to the subject matter hereof and supersedes all other
agreements, oral or written, between Seller and Buyer prior to the date of this
Agreement regarding the subject matter hereof.
(f)    Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument. Each Party expressly
acknowledges the effectiveness of .pdf, facsimile or other electronic signatures
as originals.
[Signatures on Following Page]


IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed by their
respective duly authorized officers as of the Effective Date.
PURCHASER:    DUKE ENERGY PROGRESS, INC.
    
By:                        
Name:
Title:
    
SELLER:
NORTH CAROLINA EASTERN MUNICIPAL POWER AGENCY

    
By:                        
Name:
Title:




EXHIBIT D


Bill of Sale


This BILL OF SALE (this “Bill of Sale”) is made effective as of the _____ day of
____________, 201__, by NORTH CAROLINA EASTERN MUNICIPAL POWER AGENCY, a joint
agency and public body and body corporate and politic organized and existing
under North Carolina law (“Seller”), to DUKE ENERGY PROGRESS, INC., a North
Carolina corporation (“Purchaser”).
WHEREAS, Seller and Purchaser have entered into an Asset Purchase Agreement
dated as of ________________, 2014 (as amended, modified and supplemented, the
“Asset Purchase Agreement”) providing for, subject to the terms and conditions
set forth therein, the sale, transfer, conveyance, assignment and delivery by
Seller to Purchaser of, among other Purchased Assets, Fuel Inventory and Spare
Parts Inventory, free and clear of all Liens (other than Permitted Liens). All
capitalized terms used but not defined herein shall have the meanings set forth
in the Asset Purchase Agreement.
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller hereby sells, transfers, conveys, assigns and delivers to
Purchaser all of Seller’s right, title and interest in and to the Fuel Inventory
and Spare Parts Inventory free and clear of all Liens (other than Permitted
Liens).
This Bill of Sale is being executed and delivered pursuant and subject to the
Asset Purchase Agreement. Nothing in this Bill of Sale shall, or shall be deemed
to, defeat, limit, alter, impair, enhance or enlarge any right, obligation,
claim or remedy created by the Asset Purchase Agreement. In the event of any
conflict between this Bill of Sale and the Asset Purchase Agreement, the Asset
Purchase Agreement shall control.
This Bill of Sale shall be binding upon Seller and its successors and assigns
and shall inure to the benefit of Purchaser and its successors and assigns.
Subject to the terms and conditions of the Asset Purchase Agreement, at any time
or from time to time after the Closing, at Purchaser’s request and without
further consideration, Seller shall execute and deliver to Purchaser such other
instruments of sale, transfer, conveyance, assignment and confirmation, provide
such materials and information and take such other actions as Purchaser may
reasonably deem necessary or desirable in order more effectively (i) to
transfer, convey and assign to Purchaser, and to confirm Purchaser’s title to,
the Fuel Inventory and Spare Parts Inventory, (ii) to the full extent permitted
by Law, to put Purchaser in actual possession of the Fuel Inventory and Spare
Parts Inventory, and (iii) otherwise to consummate the transactions contemplated
by the Asset Purchase Agreement and this Bill of Sale.
This Bill of Sale shall be governed by and construed and enforced in accordance
with the laws of the State of North Carolina without giving effect to the
principles of conflicts of law thereof.
This Bill of Sale may be executed by .pdf or other electronic signature, which
shall be deemed an original.
[ Signatures on Following Page ]


IN WITNESS WHEREOF, the undersigned has caused this Bill of Sale to be executed
and delivered as of this _____ day of ______________ 201__.
NORTH CAROLINA EASTERN MUNICIPAL POWER AGENCY
By:    
Name:
Title:




EXHIBIT E


Form of Deeds




